

Exhibit 10.1




THE BOEING COMPANY


364-DAY
CREDIT AGREEMENT


among
THE BOEING COMPANY
for itself and on behalf of its Subsidiaries,
as a Borrower
THE LENDERS PARTY HERETO
CITIBANK, N.A.,
as Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Book Managers
dated as of October 26, 2020








    


    


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Article and SectionPageArticle 1 Definitions1.1Definitions11.2Use of Defined
Terms; References111.3Accounting Terms121.4Divisions12Article 2 Amounts and
Terms of the Advances2.1Advances122.2Making Advances122.3Conversion to Term
Loans, Repayment132.4Interest Rate on
Advances142.5[Reserved]142.6[Reserved]142.7Fees142.8Reduction of the
Commitments152.9Additional Interest on Eurodollar Rate Advances152.10Eurodollar
Interest Rate Determination152.11Voluntary Conversion of
Advances172.12Prepayments172.13Increases in
Costs182.14Taxes192.15Illegality222.16Payments and Computations222.17Sharing of
Payments, Etc.232.18Evidence of Debt242.19Alteration of Commitments and Addition
of Lenders242.20Assignments; Sales of Participations and Other Interests in
Advances252.21Extension of Termination Date292.22Subsidiary
Borrowers302.23Defaulting Lenders32Article 3 Representations and
Warranties3.1Representations and Warranties by the Borrowers33Article 4
Covenants of TBC4.1Affirmative Covenants of TBC354.2General Negative Covenants
of TBC364.3Financial Statement Terms384.4Waivers of Covenants38Article 5
Conditions Precedent to Borrowings5.1Conditions Precedent to the Initial
Borrowing of TBC395.2Conditions Precedent to Each Borrowing of TBC39

i

--------------------------------------------------------------------------------




5.3[Reserved]405.4Conditions Precedent to the Initial Borrowing of a Subsidiary
Borrower405.5Conditions Precedent to Each Borrowing of a Subsidiary
Borrower41Article 6 Events of Default6.1Events of Default416.2Lenders’ Rights
upon Borrower Default43Article 7 The Agent7.1Appointment and
Authority437.2Rights as a Lender437.3Exculpatory Provisions437.4Reliance by
Agent447.5Indemnification457.6Resignation of Agent457.7Delegation of
Duties467.8Non-Reliance on Agent and Other Lenders467.9No Other Duties,
etc467.1Lender ERISA Representation47Article 8 Miscellaneous8.1Modification,
Consents and Waivers478.2Notices488.3Costs, Expenses and Taxes.498.4Binding
Effect508.5Severability508.6Governing Law508.7Headings508.8Execution in
Counterparts508.9Right of Set-Off508.1Confidentiality518.11Agreement in
Effect518.12Patriot Act Notice518.13Jurisdiction, Etc.518.14No Fiduciary
Duty528.15Waiver of Jury Trial528.16Acknowledgement and Consent to Bail-In of
Certain Financial Institutions53



ii

--------------------------------------------------------------------------------






Exhibit A-NoteExhibit B-Notice of BorrowingExhibit C-Request for
AlterationExhibit D-Borrower Subsidiary LetterExhibit E-Extension RequestExhibit
F-Continuation NoticeExhibit G-Opinion of Counsel of the CompanyExhibit
H-Opinion of Counsel for AgentExhibit I-Opinion of in-house counsel to
Subsidiary BorrowerExhibit J-Guaranty of TBCExhibit K-Opinion of Counsel to
TBCSchedule I-CommitmentsSchedule II-Agent Contact Details

iii


--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of October 26, 2020
THE BOEING COMPANY, a Delaware corporation (“TBC” or the “Company”), for itself
and on behalf of the other BORROWERS (as defined below), the LENDERS (as defined
below), CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A., as joint lead arrangers
and joint book managers, JPMORGAN CHASE BANK, N.A., as syndication agent, and
CITIBANK, N.A., in its capacity as administrative agent for the Lenders (in such
capacity, the “Agent”), agree as follows:
ARTICLE 1


Definitions


1.1 Definitions As used in this Agreement, the following terms have the
respective meanings set out below:
“2019 Credit Agreement” means the 364-Day Credit Agreement, dated as of October
30, 2019, as amended, by and among TBC, Citibank, N.A., as administrative agent,
and certain other banks as lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means an advance made by a Lender to a Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which is
a “Type” of Advance.
“Agent” means Citibank, N.A. acting in its capacity as administrative agent for
the Lenders, or any successor administrative agent appointed pursuant to Section
7.6.
“Agent’s Account” means the account of the Agent maintained by the Agent with
Citibank, N.A., at its office at 388 Greenwich Street, New York, New York 10013,
Account 36852248, Attention: Agency/Medium Term Finance, Reference: Boeing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. (For purposes of this
definition, the term “controls”, “controlling”, “controlled by” and “under
common control with” mean, with respect to a Person, the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract, or otherwise.)
“Agreement” means this agreement, as it may be amended or otherwise modified
from time to time, and any written additions or supplements hereto.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to TBC or any of its Subsidiaries from time to time concerning or
relating to bribery, money laundering or corruption.
1

--------------------------------------------------------------------------------



“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office, in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any date, a fluctuating per annum rate equal to
the then-applicable rate set forth in the pricing grid below, depending upon the
Debt Rating then in effect:

LevelPublic Debt Rating: S&P, Moody’s and FitchApplicable Margin for Eurodollar
Rate AdvancesApplicable Margin for Base Rate AdvancesLevel Ileast A- by S&P, A3
by Moody’s or A1 by Fitch or above1.100%0.100%Level II
less than Level I
but at least BBB+ by S&P, Baa1 by Moody’s or BBB+ by Fitch
1.300%0.300%Level III
less than Level II
but at least BBB by S&P, Baa2 by Moody’s or BBB by Fitch
1.500%0.500%
Level IV


less than Level III
but at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch
1.700%0.700%
Level V


less than Level IV1.900%0.900%



“Applicable Percentage” means, for any date, a fluctuating per annum rate equal
to the then-applicable rate set forth in the pricing grid below, depending upon
the Debt Rating then in effect:

LevelPublic Debt Rating: S&P, Moody’s and FitchApplicable PercentageLevel Ileast
A- by S&P, A3 by Moody’s or A1 by Fitch or above0.150%Level II
less than Level I
but at least BBB+ by S&P, Baa1 by Moody’s or BBB+ by Fitch
0.200%Level III
less than Level II
but at least BBB by S&P, Baa2 by Moody’s or BBB by Fitch
0.250%
Level IV


less than Level III
but at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch
0.300%
Level V


less than Level IV0.350%



“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a)    with respect to an EEA Member Country which has implemented, or which at
any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and
(b)    with respect to any state other than such an EEA Member Country or (to
the extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any
    2

--------------------------------------------------------------------------------



analogous law or regulation from time to time which requires contractual
recognition of any Write-Down and Conversion Powers contained in that law or
regulation.
“Base Rate” means the highest of (a) the rate of interest announced publicly by
Citibank, N.A., in New York City, from time to time, as Citibank’s “base” rate,
(b) the Federal Funds Rate plus 0.50% per annum and (c) the ICE Benchmark
Settlement Rate applicable to US dollars for a period of one month (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on the applicable Bloomberg screen (or
other commercially available source providing such quotations as designated by
the Agent from time to time) at approximately 11:00 a.m. London time on such
day); provided that, if One Month LIBOR shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.
“Base Rate Advance” means an Advance which bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means, individually and collectively, as the context requires, TBC
and each Subsidiary Borrower (unless and until it becomes a “Terminated
Subsidiary Borrower” pursuant to Section 2.22).
“Borrower Subsidiary Letter” means, with respect to any Subsidiary Borrower, a
letter in the form of Exhibit D, signed by such Subsidiary Borrower and TBC.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.1.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.
“Closing Date” means the date that the conditions set forth in Section 5.1 are
satisfied or waived.
“Commitment” means, for each Lender, the full amount set forth opposite the name
of such Lender in Schedule I or, if such Lender is a Replacement Lender or a
Lender that has entered into one or more assignments pursuant to Section 2.20 or
Section 2.21, the amount set forth for such Lender in the Register maintained by
the Agent pursuant to Section 2.20(d), as such amount may be reduced pursuant to
Section 2.3, Section 2.8 or Section 2.19 or increased pursuant to Section 2.19.
“Company” means The Boeing Company, a Delaware corporation.
“Confidential Information” means information that a Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.
    3

--------------------------------------------------------------------------------



“Consolidated” refers to the consolidation of accounts in accordance with
generally accepted accounting principles.
“Consolidated Net Tangible Assets” means the total amount of assets (less
applicable reserves and other properly deductible items) after, deducting
therefrom (i) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed), and (ii) all good will, trade names, trademarks, patents, unamortized
debt discount and expenses and other like intangibles, all as set forth on the
most recent balance sheet of the Company and its consolidated Subsidiaries and
computed in accordance with generally accepted accounting principles.
“Continuing Lender” has the meaning specified in Section 2.21(a).
“Convert”, “Conversion” and “Converted” each means a conversion of Advances of
one Type into Advances of another Type pursuant to Section 2.10, 2.11 or 2.15.
“Debt” of a Person means    
(i)    indebtedness for borrowed money or for the deferred purchase price of
property or services;
(ii)    financial obligations evidenced by bonds, debentures, notes or other
similar instruments;
(iii)    financial obligations as lessee under leases which have been or should
be, in accordance with generally accepted accounting principles, recorded as
capital leases; and
(iv)    obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
financial obligations of others of the kind referred to in clauses (i) through
(iii) above.
“Debt Rating” means, as of any date, the rating of the long-term senior
unsecured debt of the Company then in effect, provided, however, that if the
ratings from S&P, Moody’s and Fitch fall within different levels, (i) two of the
ratings are at the same level and the other rating is one level higher or one
level lower than the two same ratings, the Applicable Margin and Applicable
Percentage will be based on the two ratings at the same level, (ii) two of the
ratings are at the same level and the other rating is two or more levels above
the two same ratings, the Applicable Margin and Applicable Percentage will be
based on the rating that is one level above the two same ratings, (iii) two of
the ratings are at the same level and the other rating is two or more levels
below the two same ratings, the Applicable Margin and Applicable Percentage will
be based on the rating that is one level below the two same ratings and (iv)
each of the three ratings fall within different levels, then the Applicable
Margin and Applicable Percentage will be determined based on the rating level
that is in between the highest and the lowest ratings, and
provided further that if, at any time, no rating is available from S&P, Moody’s
and Fitch or any other nationally recognized statistical rating organization
designated by TBC and approved in writing by the Majority Lenders, the
Applicable Margin and Applicable Percentage for each Interest Period or each
other period, as applicable, commencing during the thirty days following such
ratings becoming unavailable shall be the Applicable Margin or Applicable
Percentage, respectively, in effect immediately prior to such ratings becoming
unavailable. Thereafter, the rating to be used until ratings from S&P, Moody’s
and Fitch become available shall be as agreed between TBC and the Majority
Lenders, and TBC and the Majority Lenders shall use good faith efforts to reach
such agreement within such thirty-day period, provided, however, that if no such
    4

--------------------------------------------------------------------------------



agreement is reached within such thirty-day period the Applicable Margin and
Applicable Percentage thereafter, until such agreement is reached, shall be (a)
if any such rating has become unavailable as a result of S&P, Moody’s or Fitch
ceasing its business as a rating agency, the Applicable Margin or Applicable
Percentage, respectively, in effect immediately prior to such cessation or (b)
otherwise, the Applicable Margin or Applicable Percentage as set forth under
Level V in the respective definitions of “Applicable Margin” and “Applicable
Percentage”.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, at any time, subject to Section 2.23(c), a Lender
that (i) has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance (each a “funding obligation”), unless
such Lender has notified the Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) has notified the Agent or the Company in writing, or has
stated publicly, that it will not comply with any such funding obligation
hereunder unless such writing or statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) has defaulted on its funding obligations under other loan
agreements or credit agreements generally under which it has commitments to
extend credit or has notified, or whose Parent Company has notified, the Agent
or the Company in writing, or has stated publicly, that it does not intend to
comply with its funding obligations under loan agreements or credit agreements
generally, (iv) has, for three or more Business Days, failed to confirm in
writing to the Agent, in response to a written request of the Agent or the
Company, that it will comply with its funding obligations hereunder (provided
that such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Agent’s and the Borrower’s receipt of such written confirmation),
or (v) as to which a Lender Insolvency Event has occurred and is continuing with
respect to it or its Parent Company; provided that, for the avoidance of doubt,
a Lender shall not be a Defaulting Lender solely by virtue of (1) the control,
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority or (2) in the case
of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a government authority under or
based on the law of the country where such lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (i) through (v)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.23(c)) upon
delivery of written notice of such determination to the Company and each Lender.
“Domestic Lending Office” means with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to TBC and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in
    5

--------------------------------------------------------------------------------



clause (a) of this definition, or (c) any financial institution established in
an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning specified in Section 2.19(d).
“Eligible Assignee” means
(i)    a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus in excess of
$3,000,000,000;
(ii)    a commercial bank organized under the laws of any other country which is
a member of the OECD, or a political subdivision of any such country, and having
a combined capital and surplus in excess of $3,000,000,000, provided that such
bank is acting through a branch or agency located in either (a) the country in
which it is organized or (b) another country which is also a member of the OECD
or the Cayman Islands;
(iii)    the central bank of any country which is a member of the OECD;
(iv)    any Lender;
(v)    an Affiliate of any Lender; or
(vi)    any other Person approved in writing, so long as no Event of Default has
occurred and is continuing, by TBC, which approval has been communicated in
writing to the Agent, provided that none of (x) TBC or an Affiliate of TBC, (y)
a natural Person or (z) any Defaulting Lender shall qualify as an Eligible
Assignee.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Borrower, or under common control with
any Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, (a) the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to TBC and the Agent.
“Eurodollar Rate” means, for an Interest Period for a Eurodollar Rate Advance
constituting part of a Borrowing, an interest rate per annum equal to the rate
per annum equal to the ICE Benchmark
    6

--------------------------------------------------------------------------------



Settlement Rate, as published by Bloomberg (or, if unavailable for any reason by
Bloomberg, then by reference to another commercially available source providing
quotations of the ICE Benchmark Settlement Rate, such as Reuters) for deposits
in U.S. dollars for a period substantially equal to such Interest Period, as of
11:00 a.m. (London time) two business days before the first day of such Interest
Period; provided that, if the Eurodollar Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
“Eurodollar Rate Advance” means an Advance which bears interest at a rate of
interest quoted as a margin (which shall be the Applicable Margin) over the
Eurodollar Rate.
“Eurodollar Rate Reserve Percentage” means the reserve percentage applicable to
a Lender for any Interest Period for a Eurodollar Rate Advance during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Event of Default” means any of the events described in Section 6.1.
“Extension Request” has the meaning specified in Section 2.21.
“Facility Fee” has the meaning specified in Section 2.7.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Fitch” means Fitch, Inc.
“Guaranty” means each Guaranty Agreement executed by TBC in favor of the Agent
and the Lenders, unconditionally guaranteeing the payment of all obligations of
a Subsidiary Borrower hereunder and under any Notes executed or to be executed
by it.
“Indemnified Costs” has the meaning specified in Section 7.5.
“Indemnified Party” has the meaning specified in Section 8.3(b).
    7

--------------------------------------------------------------------------------



“Interest Period” means, for each Eurodollar Rate Advance constituting part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of a Base Rate Advance into such a Eurodollar Rate
Advance and ending on the last day of the period selected by the applicable
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, or six months (or, subject to clause (iii) below, twelve months), as
the applicable Borrower may, upon notice received by the Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select, provided, however, that:
(i)    no Interest Period shall end on a date later than the Termination Date;
(ii)    Interest Periods commencing on the same date for Advances constituting
part of the same Borrowing shall be of the same duration; and
(iii)    in the case of any such Borrowing, the applicable Borrower shall not be
entitled to select an Interest Period having duration of twelve months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Lender notifies the Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
applicable Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of twelve months; and
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of the Interest Period shall occur on the
immediately preceding Business Day.
“Lender”, subject to Section 2.20, means any of the institutions that is a
signatory hereto or that, pursuant to Section 2.13, 2.19, 2.20 or 2.21, becomes
a “Lender” hereunder.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a Bail-In Action or a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or similar Person charged with the
reorganization or liquidation of its business or custodian has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
“LIBOR” means the ICE Benchmark Settlement Rate, as published by Bloomberg (or,
if unavailable for any reason by Bloomberg, then by reference to another
commercially available source providing quotations of the ICE Benchmark
Settlement Rate, such as Reuters) for deposits in U.S. dollars.
“Majority Lenders” means Lenders holding greater than 50% of the then aggregate
unpaid principal amount of the Advances or, if no Advances are outstanding,
Lenders having greater than 50% of the total Commitments; provided that if any
Lender shall be a Defaulting Lender at such time,
    8

--------------------------------------------------------------------------------



there shall be excluded from the determination of Majority Lenders at such time
the Commitments of such Lender at such time.
“Maturity Date” means the Termination Date or, if the Term Loan Conversion
Option described in Section 2.3 has been exercised, the date that is the
one-year anniversary of the Termination Date.
“Moody’s” means Moody’s Investor Services, Inc.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Extending Lender” has the meaning specified in Section 2.21(a).
“Note” means a promissory note of a Borrower payable to the order of any Lender,
in substantially the form of Exhibit A, evidencing the indebtedness of that
Borrower to such Lender resulting from the Advances made by such Lender to that
Borrower.
“Notice of Borrowing” has the meaning specified in Section 2.2(a).
“OECD” means the Organization for Economic Cooperation and Development.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Property, Plant and Equipment” means any item of real property, or any interest
therein, buildings, improvements and machinery.
“Proposed Increased Commitment” has the meaning specified in Section 2.19(c).
“Register” has the meaning specified in Section 2.20(d).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replacement Lenders” has the meaning specified in Section 2.21(c).
“Request for Alteration” means a document substantially in the form of Exhibit
C, duly executed by TBC, pursuant to Section 2.19.
“Required Assignment” has the meaning specified in Section 2.20(a).
“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
    9

--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any legal Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council, the
European Union (including by any European Union member state) or Her Majesty’s
Treasury of the United Kingdom; and (b) any Person 50% or more owned or
controlled by any such Person or Persons described in the foregoing clause (a).
“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State or the U.S.
Department of Commerce); the United Nations Security Council; the European Union
(including by any European Union member state); or Her Majesty’s Treasury of the
United Kingdom.
“Subsidiary” means any Person in which more than 50% of the Voting Stock or the
interest in the capital or profits is owned by TBC, by TBC and any one or more
other Subsidiaries, or by any one or more other Subsidiaries.
“Subsidiary Borrower” means, individually and collectively, as the context
requires, each Subsidiary that is or becomes a “Borrower” in accordance with
Section 2.22; in each case, unless and until it becomes a “Terminated Subsidiary
Borrower”.
“TBC” means The Boeing Company, a Delaware corporation.
“Term Loan” means a term loan resulting from the conversion of Advances on the
Termination Date pursuant to Section 2.3.
“Term Loan Conversion Option” means the option under Section 2.3 for TBC to
convert, as of the Termination Date, all or a part of the Advances then
outstanding into Term Loans.
“Terminated Subsidiary Borrower” means, individually and collectively, as the
context requires, a Subsidiary Borrower that has ceased to be a “Borrower” in
accordance with Section 2.22.
“Termination Date” means the earlier to occur of (i) October 25, 2021, as such
date may be extended from time to time pursuant to Section 2.21, and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.8 or
Section 6.2.
“Total Capital” has the meaning specified in Section 4.2(b).
“Type”, as to Borrowings, means either Base Rate Advances or Eurodollar Rate
Advances.
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“Unused Commitment” means, with respect to each Lender, such Lender’s Commitment
minus the aggregate principal amount of Advances made by such Lender.
“Voting Stock” means, as to a corporation, all the issued and outstanding
capital stock of such corporation having general voting power, under ordinary
circumstances, to elect a majority of
    10

--------------------------------------------------------------------------------



the Board of Directors of such corporation (irrespective of whether or not any
capital stock of any other class or classes shall or might have voting power
upon the occurrence of any contingency).
“Write-Down and Conversion Powers” means:
(a)    with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;
(b)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation; and
(c)    with respect to any UK Bail-In Legislation:
(i)    any powers under that UK Bail-In Legislation to cancel, transfer or
dilute shares issued by a Person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that UK Bail-In Legislation.
1.2 Use of Defined Terms; References Any defined term used in the plural
preceded by the definite article encompasses all members of the relevant class.
Any defined term used in the singular preceded by “a”, “an” or “any” indicates
any number of the members of the relevant class. All references in this
Agreement to a Section, Article, Schedule or Exhibit are to a Section, Article,
Schedule or Exhibit of or to this Agreement, unless otherwise indicated.
1.3 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the audited financial
statements referred to in Section 3.1(e).
1.4 Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
    11

--------------------------------------------------------------------------------



Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.
ARTICLE 2
Amounts and Terms of the Advances
2.1 Advances


(a)Obligation to Make Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in U.S. dollars to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Termination Date in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment.


(b)Amount of Advances. Each Borrowing shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof.


(c)Type of Advances. Each Borrowing shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrowers may
from time to time borrow, prepay pursuant to Section 2.12, and reborrow under
this Section 2.1 and Section 2.2.


2.2 Making Advances
.
(a)Notice of Borrowing. Each Borrowing shall be made on notice, given by a
Borrower to the Agent not later than 1:00 p.m. (New York City time) on the day
of the proposed Borrowing in the case of a Base Rate Borrowing and on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Eurodollar Rate Borrowing (a “Notice of Borrowing”). Each such Notice of
Borrowing shall be in substantially the form of Exhibit B, specifying the
requested
(i)date of such Borrowing,
(ii)Type of Advances constituting such Borrowing,
(iii)aggregate amount of such Borrowing, and
(iv)in the case of a Borrowing composed of Eurodollar Rate Advances, the initial
Interest Period for each such Advance.


Every Notice of Borrowing given by a Subsidiary Borrower must be countersigned
by an authorized representative of TBC, in order to evidence the consent of TBC,
in its sole discretion, to that proposed Borrowing. Upon receipt of a Notice of
Borrowing, the Agent shall promptly give notice to each Lender thereof.


(b)Funding Advances. Each Lender shall, before 3:00 p.m. (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article 5,
the Agent will make such funds available to the relevant Borrower at an account
specified by such Borrower.
    12

--------------------------------------------------------------------------------





(c)Irrevocable Notice. Each Notice of Borrowing shall be irrevocable and
binding. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be composed of Eurodollar Rate Advances, the Borrower requesting
such Borrowing shall indemnify each Lender against any loss, cost or expense
incurred by such Lender on account of any failure to fulfill on or before the
date specified for such Borrowing in such Notice of Borrowing the applicable
conditions set forth in Article 5, including, without limitation, any loss (but
excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.


(d)Lender’s Ratable Portion. Unless the Agent has received notice from a Lender
prior to 3:00 p.m. (New York City time) on the day of any Borrowing that such
Lender will not make available to the Agent such Lender’s ratable portion of
such Borrowing, the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.2 and the Agent may, in reliance upon such
assumption, make available to the requesting Borrower on such date a
corresponding amount. If and to the extent that a Lender has not so made such
ratable portion available to the Agent, such Lender and such Borrower shall
severally repay to the Agent forthwith on demand an amount that in the aggregate
equals such corresponding amount together with interest thereon for each day
from the date such amount is made available by the Agent to such Borrower until
the date such amount is repaid to the Agent, at


(i)in the case of such Borrower, the interest rate applicable at the time to
Advances constituting such Borrowing, and


(ii)in the case of such Lender, the Federal Funds Rate.


If such Lender shall repay to the Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement.


(e)Independent Lender Obligations. The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.


2.3 Conversion to Term Loans, Repayment. The Borrowers shall, subject to the
next succeeding sentence, repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Advances
then outstanding. TBC may, upon notice given to the Agent not later than 11:00
a.m. (New York City time) on the second Business Day prior to the Termination
Date and upon payment of a fee to the Agent for the ratable account of the
Lenders equal to 1.25% of the aggregate principal amount of the Advances
outstanding on the Termination Date, convert all or a part of the unpaid
principal amount of the Advances outstanding as of the Termination Date into
Term Loans. If this Term Loan Conversion Option is exercised, then, on the
Termination Date, immediately prior to the time when the unpaid principal amount
of the Advances would otherwise be due, the Advances shall automatically convert
into Term Loans which the respective Borrowers shall repay to the Agent for the
ratable accounts of the Lenders on the Maturity Date. The amounts so converted
shall be treated for all purposes of this Agreement as Advances except that
after the Termination Date:


(i)the Borrowers may not make any additional borrowings;
(ii)any amounts paid or prepaid may not be reborrowed;
(iii)the amount of each Lender’s Commitment shall be equal at all times to the
principal amount of the Term Loans payable to such Lender from time to time;
    13

--------------------------------------------------------------------------------



(iv)the provisions of Section 2.19 shall not be effective; and
(v)no Facility Fees shall accrue or be payable after the Termination Date.


2.4 Interest Rate on Advances. Each Borrower shall pay interest on the unpaid
principal amount of each of its Advances from the date of such Advance until
such principal amount is paid in full, at the following rates per annum:
(i)during each period in which such Advance is a Base Rate Advance, at a rate
per annum equal at all times to the Base Rate in effect from time to time plus
the Applicable Margin, payable quarterly in arrears on the first day of each
January, April, July and October and on (x) the Termination Date, or (y) if TBC
has exercised the Term Loan Conversion Option, the Maturity Date, and
(ii)during each period in which such Advance is a Eurodollar Rate Advance, at a
rate per annum equal at all times during each relevant Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin, payable on the last day of each such Interest Period, and if such
Interest Period has a duration of more than three months, quarterly on each day
during such Interest Period that is three months from either (A) the first day
of such Interest Period or (B) the last such interest payment date and on the
date such Advance is Converted or paid in full;
provided that in the event and during the continuance of an Event of Default the
Agent may, and upon the request of the Majority Lenders shall, give notice to
the Borrowers that (x) the Applicable Margin shall immediately increase by 1.0%
above the Applicable Margin then in effect, and, in the case of a Eurodollar
Rate Advance, such Advance shall automatically convert to a Base Rate Advance at
the end of the Interest Period then in effect for such Eurodollar Rate Advance
and (y) to the fullest extent permitted by law, the Borrowers shall pay interest
on the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 1% above the Base Rate;
provided, however, that following acceleration of the Advances pursuant to
Section 6.2, the foregoing described interest shall accrue and be payable
hereunder whether or not previously required by the Agent.


2.5 [Reserved].


2.6 [Reserved].


2.7 Fees. TBC agrees to pay to the Agent for the account of each Lender a
facility fee (“Facility Fee”) on such Lender’s Commitment, without regard to
usage; provided that no Defaulting Lender shall be entitled to receive any
Facility Fee for any period during which that Lender is a Defaulting Lender
except to the extent allocable to the outstanding principal amount of Advances
funded by it (and TBC shall not be required to pay such fee that otherwise would
have been required to have been paid to that Defaulting Lender). The Facility
Fee shall be payable for the periods from the date hereof in the case of each
Lender named in Schedule I, and from the effective date on which any other
Lender becomes party hereto, until the Termination Date (or such earlier date on
which such Lender ceases to be a party hereto) at the rate per annum equal to
the Applicable Percentage. Facility Fees shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the term of this Agreement until
and on the Termination Date. The amount of the Facility Fee payable on January
1, 2021 and on the Termination Date shall be prorated based on the actual number
of days elapsed either since the date hereof (in the case of the January 1, 2021
payment) or since the date on which the last payment in respect of the Facility
Fee was made (in the case of the payment made on the Termination Date).
    14

--------------------------------------------------------------------------------



2.8 Reduction of the Commitments
.
(a)Optional Reductions. TBC shall have the right, upon at least 3 Business Days’
notice to the Agent, to permanently terminate in whole or permanently reduce
ratably in part the unused portions of the Commitments, provided that each
partial reduction shall be in a minimum amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.


(b)Mandatory Reduction. At the close of business on the Termination Date, the
aggregate Commitments shall be automatically and permanently reduced, on a pro
rata basis, by an amount equal to the amount by which the aggregate Commitments
immediately prior to giving effect to such reduction exceed the aggregate unpaid
principal amount of the Advances then outstanding.


2.9 Additional Interest on Eurodollar Rate Advances. Each Borrower shall pay to
each Lender, so long as such Lender is required under regulations of the Board
of Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender to such Borrower, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum for each
Interest Period equal to the remainder obtained by subtracting (i) the
Eurodollar Rate for such Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to the
relevant Borrowers through the Agent.


2.10 Eurodollar Interest Rate Determination
.
(a)Methods to Determine Eurodollar Rate. The Agent shall determine the
Eurodollar Rate for each Eurodollar Rate Advance by using the methods described
in the definition of the term “Eurodollar Rate,” and shall give prompt notice to
the relevant Borrowers and the Lenders of each such Eurodollar Rate.


(b)[Reserved].


(c)Inadequate Eurodollar Rate. If, with respect to any Eurodollar Rate Advances,
the Majority Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Majority
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
relevant Borrowers and the Lenders, whereupon


(i)each such Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and


(ii)the obligation of the Lenders to make, or to Convert Base Rate Advances
into, Eurodollar Rate Advances shall be suspended until the Agent notifies the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.




    15

--------------------------------------------------------------------------------



(d)Absence of an Interest Period on a Eurodollar Rate Advance. If a Borrower
fails to select the duration of an Interest Period for a Eurodollar Rate Advance
in accordance with the provisions contained in the definition of “Interest
Period” in Section 1.1, the Agent will forthwith so notify such Borrower and the
Lenders and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances.


(e)Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any Notes, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Majority Lenders notify the Agent (with a copy to
the Borrowers) that the Majority Lenders have determined, that:


(i)adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for any requested Interest Period, including, without limitation, because
the Eurodollar Rate as determined by the method described in the definition of
“Eurodollar Rate” is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(ii)the supervisor for the administrator of LIBOR or a governmental authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the Eurodollar Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),


then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and TBC may amend this Agreement to replace
LIBOR and the Eurodollar Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of LIBOR (any such proposed rate, a “LIBOR Successor
Rate”, which, if less than zero, shall be deemed to be zero for purposes of this
Agreement), together with any proposed LIBOR Successor Rate Conforming Changes
and, notwithstanding anything to the contrary in Section 8.1, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and TBC
unless, prior to such time, Lenders comprising the Majority Lenders have
delivered to the Agent notice that such Majority Lenders do not accept such
amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist and the Scheduled Unavailability Date has occurred, the
obligation of the Lenders to make or maintain Eurodollar Rate Advances shall be
suspended (to the extent of the affected Eurodollar Rate Advances or Interest
Periods). Upon receipt of such notice, the Borrowers may revoke any pending
request for a Eurodollar Rate Borrowing of, conversion to or continuation of
Eurodollar Rate Advances (to the extent of the affected Eurodollar Rate Advances
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Advances in the amount
specified therein.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
TBC).




    16

--------------------------------------------------------------------------------



2.11 Voluntary Conversion of Advances. Subject to the provisions of Sections
2.10 and 2.15, any Borrower may Convert all such Borrower’s Advances of one Type
constituting the same Borrowing into Advances of the other Type on any Business
Day, upon notice given to the Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the date of the proposed Conversion;
provided, however, that the Conversion of a Eurodollar Rate Advance into a Base
Rate Advance may be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advance. Each such notice of a Conversion shall, within the
restrictions specified above, specify


(i)the date of such Conversion,


(ii)the Advances to be Converted, and


(iii)if such Conversion is into Eurodollar Rate Advances, the duration of the
Interest Period for each such Advance.


2.12 Prepayments. Any Borrower shall have the right at any time and from time to
time, upon prior written notice from such Borrower to the Agent, to prepay its
outstanding principal obligations with respect to its Advances in whole or
ratably in part (except as provided in Section 2.15 or 2.19), provided that
every notice of prepayment given by a Subsidiary Borrower must be countersigned
by an authorized representative of TBC, in order to evidence the consent of TBC,
in its sole discretion, to that prepayment. Such prepaying Borrower may be
obligated to make certain prepayments of obligations with respect to one or more
Advances subject to and in accordance with this Section 2.12.


(a)Base Rate Borrowings Prepayments. With respect to Base Rate Borrowings, such
prepayment shall be without premium or penalty, upon notice given to the Agent,
and shall be made not later than 11:00 a.m. (New York City time) on the date of
such prepayment. The applicable Borrower shall designate in such notice the
amount and date of such prepayment. Accrued interest on the amount so prepaid
shall be payable on the first Business Day of the calendar quarter next
following the prepayment. The minimum amount of Base Rate Borrowings which may
be prepaid on any occasion shall be $10,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the total amount of Base Rate Advances
then outstanding for that Borrower.


(b)Eurodollar Rate Borrowings Prepayments. With respect to Eurodollar Rate
Borrowings, such prepayment shall be made on at least 3 Business Days’ prior
written notice to the Agent not later than 11:00 a.m. (New York City time), and
if such notice is given the applicable Borrower shall prepay the outstanding
principal amount of the Advances constituting part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid. The minimum amount of Eurodollar
Rate Borrowings which may be prepaid on any occasion shall be $10,000,000 or an
integral multiple of $1,000,000 in excess thereof or, if less, the total amount
of Eurodollar Rate Advances then outstanding for that Borrower.


(c)Additional Prepayment Payments. The prepaying Borrower shall, on the date of
the prepayment of any Eurodollar Rate Advances, pay to the Agent for the account
of each Lender interest accrued to such date of prepayment on the principal
amount prepaid plus, in the case only of a prepayment on any date which is not
the last day of an applicable Eurodollar Interest Period, any amounts which may
be required to compensate such Lender for any losses or out-of-pocket costs or
expenses (including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds, but excluding loss of
anticipated profits) incurred by such Lender as a result of such prepayment,
provided that such Lender shall exercise reasonable efforts to minimize any such
losses, costs and expenses.
    17

--------------------------------------------------------------------------------





(d)Eurodollar Rate Advance Prepayment Expense. If, due to the acceleration of
any of the Advances pursuant to Section 6.2(b), an assignment, repayment or
prepayment under Section 2.19, 2.20 or 2.21 or otherwise, any Lender receives
payment of its portion of, or is subject to any Conversion from, any Eurodollar
Rate Advance on any day other than the last day of an Interest Period with
respect to such Advance, the relevant Borrowers shall pay to the Agent for the
account of such Lender any amounts which may be payable to such Lender by such
Borrower by reason of payment on such day as provided in Section 2.12(c).


2.13 Increases in Costs.


(a)Costs from Law or Authorities. If, due to either


(1)the introduction of, or any change (other than, in the case of Eurodollar
Rate Borrowings, a change by way of imposition or an increase of reserve
requirements described in Section 2.9) in, or new interpretation of, any law or
regulation effective at any time and from time to time on or after the date
hereof, or


(2)the compliance with any guideline or the request from or by any central bank
or other governmental authority (whether or not having the force of law),


there is an increase in the cost incurred by a Lender in agreeing to make or
making, funding or maintaining any Eurodollar Rate Advance then or at any time
thereafter outstanding (excluding for purposes of this Section 2.13 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which Section
2.14 shall govern), (ii) changes in the basis of taxation of overall net income
or overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office (or any political subdivision thereof) and (iii) FATCA), then TBC
shall from time to time, upon demand of such Lender (with a copy of such demand
to the Agent), pay to the Agent for the account of such Lender such amounts as
are required to compensate such Lender for such increased cost, provided that
such Lender shall exercise reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize any such increased
cost and provided further that the Borrowers shall not be required to pay any
such compensation with respect to any period prior to the 90th day before the
date of any such demand, unless such introduction, change, compliance or request
shall have retroactive effect to a date prior to such 90th day. A certificate as
to the amount of such increase in cost, submitted to the relevant Borrowers and
the Agent by such Lender, shall be conclusive and binding for all purposes under
this Section 2.13(a), absent manifest error.


(b)Increased Capital Requirements. If any Lender determines that compliance with
any law or regulation or any guidelines or request from any central bank or
other governmental authority (whether or not having the force of law) which is
enacted, adopted or issued at any time and from time to time after the date
hereof affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender (or any corporation controlling such
Lender) and that the amount of such capital or liquidity is increased by or
based upon the existence of such Lender’s Commitment and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Borrowers shall immediately pay to the Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s Commitment, provided
that such Lender shall exercise reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to minimize any such compensation
payable by the Borrowers hereunder and provided further that the Borrowers shall
not be required to pay any such compensation with respect to any period prior to
the 90th day before the date of any such demand,
    18

--------------------------------------------------------------------------------



unless such introduction, change, compliance or request shall have retroactive
effect to a date prior to such 90th day. A certificate as to such amounts
submitted to the relevant Borrowers and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.


(c)Borrower Rights Upon Cost Increases. Upon receipt of notice from any Lender
claiming compensation pursuant to this Section 2.13 or Section 2.14 and as long
as no Default has occurred and is continuing, TBC shall have the right, on or
before the 30th day after the date of receipt of any such notice,


(i)to arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Lender; subject, however, to payment to the Agent by the
assignor or the assignee of a processing and recording fee of $3,500, in the
event the assuming lender is not a Lender; or


(ii)to arrange for the Commitment of such Lender to be terminated and all
Advances owed to such Lender to be prepaid;


and, in either case, subject to payment in full of all principal, accrued and
unpaid interest, fees and other amounts payable under this Agreement and then
owing to such Lender immediately prior to the assignment or termination of the
Commitment of such Lender.


(d)For the avoidance of doubt, this Section 2.13 shall apply to all requests,
rules, guidelines or directives concerning increased costs and capital adequacy
or liquidity (i) issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued.


2.14 Taxes.
(a)Exclusion and Inclusion of Taxes. Any and all payments by each Borrower
hereunder or with respect to any Advances or under any Notes shall be made, in
accordance with Section 2.16, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Agent, taxes that are imposed on its overall net
income by the United States and taxes that are imposed on its overall net income
(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the state or foreign jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof and (ii) any
United States withholding tax imposed under FATCA (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or with respect to any Advances or under any Notes,
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect to any sum payable hereunder or with respect
to any Advances or under any Note to any Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
    19

--------------------------------------------------------------------------------





(b)Payment of Other Taxes. In addition, each Borrower shall pay any present or
future stamp, documentary, excise, property or similar taxes, charges, or levies
that arise from any payment made hereunder or with respect to any Advances and
under any Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any Notes (“Other
Taxes”).


(c)Indemnification as to Taxes. Each Borrower shall indemnify each Lender and
the Agent for and hold it harmless against the full amount of Taxes and Other
Taxes (including Taxes and Other Taxes imposed on amounts payable under this
Section 2.14), imposed on or paid by such Lender or the Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within 30
days from the date such Lender or the Agent (as the case may be) makes written
demand therefor.


(d)Evidence of or Exemption from Taxes. Within 30 days after the date of any
payment of Taxes, the Borrower which paid such Taxes shall furnish to the Agent,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing such payment. In the case of any payment hereunder or with
respect to the Advances or under any Notes by or on behalf of any Borrower
through an account or branch outside the United States or by or on behalf of any
Borrower by a payor that is not a United States person, if the applicable
Borrower determines that no taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel or other supporting documentation acceptable to
the Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” have the meanings specified in Section 7701 of the Internal Revenue
Code.


(e)Status of Lenders. For purposes of this Section 2.14(e), the term “Lender”
includes the Agent.
(i)Each Lender organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement (in the case of each Lender listed in Schedule I), and from the date
on which any other Lender becomes a party hereto (in the case of each other
Lender), and from time to time thereafter as requested in writing by TBC (but
only so long thereafter as such Lender remains lawfully able to do so), provide
each of the Agent and TBC with two original Internal Revenue Service forms
W-8BEN, W-8IMY, or W-8EC1, as appropriate, or any successor form prescribed by
the Internal Revenue Service, to establish that such Lender is not subject to,
or is entitled to a reduced rate of, United States withholding tax on payments
pursuant to this Agreement or with respect to any Advances or any Notes. If the
forms provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate form certifying that a
lower rate applies, whereupon withholding tax at such lower rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date on which a Lender becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection 2.14(a)
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection 2.14(e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN, W-8IMY, or W-8EC1, that the
Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the
    20

--------------------------------------------------------------------------------



relevant Borrowers and shall not be obligated to include in such form or
document confidential information.
(ii)Each Lender that is a United States person shall deliver to TBC and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of TBC
or the Agent), executed originals of Internal Revenue Service forms W-9
certifying that such Lender is exempt from United States federal backup
withholding tax.


(iii)If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to TBC, at the time or times prescribed by law and at such time or
times reasonably requested in writing by TBC, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested in
writing by TBC as may be necessary for each Borrower to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.14(e)(iii) FATCA
shall include any Treasury regulations or interpretations thereof.


(f)Lender Failure to Provide IRS Forms. For any period with respect to which any
Lender has failed to provide TBC with the appropriate form described in
subsection 2.14(e) (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection 2.14(e)), such Lender
shall not be entitled to indemnification under subsection (a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, TBC shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.


(g)Treatment of Certain Refunds. If the Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.14, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that such Borrower, upon the
request of the Agent or such Lender agrees to repay the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such governmental authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.


2.15 Illegality. If any Lender shall notify the Agent that either


(a)there is any introduction of, or change in or in the interpretation of, any
law or regulation that in the opinion of counsel for such Lender in the relevant
jurisdiction makes it unlawful, or


(b)any central bank or other governmental authority asserts that it is unlawful


for such Lender to continue to fund or maintain any Eurodollar Rate Advances or
to perform its obligations hereunder with respect to Eurodollar Rate Advances
hereunder, then, upon the issuance of
    21

--------------------------------------------------------------------------------



such opinion of counsel or such assertion by a central bank or other
governmental authority, the Agent shall give notice of such opinion or assertion
to the Borrowers (accompanied by such opinion, if applicable). The Borrowers
shall forthwith (or at the end of the then-current Interest Period if the
Eurodollar Rate Advances may be lawfully maintained as Eurodollar Rate Advances
until then) either


(i)prepay in full all Eurodollar Rate Advances made by such Lender, with accrued
interest thereon or


(ii)Convert each such Eurodollar Rate Advance made by such Lender into a Base
Rate Advance.


Upon such prepayment or Conversion, the obligation of such Lender to make
Eurodollar Rate Advances, or to Convert Advances into Eurodollar Rate Advances,
shall be suspended until the Agent shall notify the Borrowers that the
circumstances causing such suspension no longer exists.


2.16 Payments and Computations
(a)Time and Distribution of Payments. The Borrowers shall make each payment
hereunder and with respect to any Advances or under any Notes, without
counterclaim or setoff, not later than 11:00 a.m. (New York City time) on the
day when due in U.S. dollars to the Agent at the Agent’s Account in same day
funds. The Agent shall promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees ratably (other than
amounts payable pursuant to Section 2.9, 2.13, 2.14, 2.15 or 2.19) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. From and after the
effective date of an assignment pursuant to Section 2.20, the Agent shall make
all payments hereunder and with respect to any Advances or under any Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such assignment shall make all appropriate adjustments in such
payments for the periods prior to such effective date directly between
themselves.


(b)Computation of Interest and Fees. All computations of interest based on
clause (a) of the definition of Base Rate shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the Eurodollar Rate, the Federal Funds Rate or clause (c) of
the definition of Base Rate and of Facility Fees shall be made by the Agent, and
all computations of interest pursuant to Section 2.9 shall be made by a Lender,
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent (or, in
the case of Section 2.9, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(c)Payment Due Dates. Whenever any payment hereunder or with respect to any
Advances or under any Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be, but not later than the
Termination Date or, if the Term Loan Conversion Option has been exercised, the
Maturity Date; provided, however, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
    22

--------------------------------------------------------------------------------





(d)Presumption of Borrower Payment. Unless the Agent receives notice from a
Borrower prior to the date on which any payment is due to any Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender on such due date an amount equal to the amount then due such Lender.
If and to the extent that such Borrower has not made such payment in full to the
Agent, each such Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.


2.17 Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Advances or other obligations hereunder resulting
in such Lender receiving payment of a proportion of the aggregate amount of its
Advances and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Advances and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:


(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to a Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


2.18 Evidence of Debt
.
(a)Lender Records; If Notes Required. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower shall, upon notice by any Lender to such Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, such
Borrower shall promptly execute and deliver to such Lender a Note payable to the
order of such Lender in a principal amount up to the Commitment of such Lender.


    23

--------------------------------------------------------------------------------





(b)Record of Borrowings, Payables and Payments. The Register maintained by the
Agent pursuant to Section 2.20(d) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded


(i)the date and amount of each Borrowing made hereunder to each Borrower, the
Type of Advances constituting such Borrowing and, if appropriate, the Interest
Period applicable thereto,


(ii)the terms of each assignment pursuant to Section 2.20,


(iii)the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder, and


(iv)the amount of any sum received by the Agent from a Borrower hereunder and
each Lender’s share thereof.


(c)Evidence of Payment Obligations. Entries made in good faith by the Agent in
the Register pursuant to subsection (b) above, and by each Lender in its account
or accounts pursuant to subsection (a) above, shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from a Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.


2.19 Alteration of Commitments and Addition of Lenders


(a)Alter Lender Commitment. By a written agreement executed only by TBC, the
Agent and the affected Lender and any non-party lender involved,


(i)the Commitment of such affected Lender may be increased to the amount set
forth in such agreement;


(ii)such non-party lender may be added as a Lender with a Commitment as set
forth in such agreement, provided that such lender agrees to be bound by all the
terms and provisions of this Agreement; and


(iii)the unused portion of the Commitment of such affected Lender may be reduced
or terminated and the Advances owing to such Lender may be prepaid in whole or
in part, all as set forth in such agreement.


(b)Conditions to Alteration. The Agent may execute any such agreement without
the prior consent of any Lender other than the Lender affected, provided,
however, that if at the time the Agent proposes to execute such agreement either
(A) TBC’s long-term senior unsecured debt is rated by any two of S&P, Moody’s
and Fitch, lower than BBB- by S&P, lower than Baa3 by Moody’s or lower than BBB-
by Fitch or (B) a Default has occurred and is continuing, then the Agent shall
not execute any such agreement unless it has first obtained the prior written
consent of the Majority Lenders, and provided further that the Agent shall not
execute any such agreement without the prior written consent of the Majority
Lenders if such agreement would increase the total of the Commitments to an
amount in excess of $3,073,333,333 or, pursuant to Section 2.19(c),
$4,666,666,666.


(c)Increase Total Commitment. The Company has the right to increase the total of
the Commitments through a Request for Alteration, in minimum increments of
$5,000,000, up to a maximum aggregate of Commitments of $4,666,666,666, provided
that, in addition to the requirements
    24

--------------------------------------------------------------------------------



specified in Section 2.19(b), at the time of and after giving effect to an
increase, TBC’s long-term senior unsecured non-credit-enhanced debt ratings from
any two of S&P, Moody’s and Fitch are better than or equal to BBB-, Baa3 and
BBB-, respectively. The Company may offer the proposed increase (the “Proposed
Increased Commitment”) to such Lender(s) or third party financial institutions
acceptable to the Agent (“New Lenders”) as the Company may select, provided that


(i)such selected Lender(s) and such New Lender(s) shall have the right, but no
obligation, to increase (or establish) its Commitment, by giving notice thereof
to the Agent, to all or a portion of the Proposed Increased Commitment,
allocations to be at the sole discretion of the Company, and


(ii)that the minimum commitment of each New Lender equals or exceeds
$25,000,000.


(d)Request for Alteration. The Agent shall give each Lender prompt notice of any
such agreement becoming effective. All requests for Lender consent under the
provisions of this Section 2.19 shall specify the date upon which any such
increase, addition, reduction, termination, or prepayment shall become effective
(the “Effective Date”) and shall be made by means of a Request for Alteration
substantially in the form as set forth in Exhibit C. On the Effective Date on
which the Commitment of any Lender is increased, decreased, terminated or
created or on which prepayment is made, all as described in such Request for
Alteration, the Borrowers or such Lender, as the case may be, shall make
available to the Agent not later than 12:30 p.m. (New York City time) on such
date, in same day funds, the amount, if any, which may be required (and the
Agent shall distribute such funds received by it to the Borrowers or to such
Lenders, as the case may be) so that at the close of business on such date the
sum of the Advances of each Lender then outstanding shall be in the same
proportion to the total of the Advances of all the Lenders then outstanding as
the Commitment of such Lender is to the total of the Commitments. The Agent
shall give each Lender notice of the amount to be made available by, or to be
distributed to, such Lender at least 3 Business Days before such payment is
made.


2.20 Assignments; Sales of Participations and Other Interests in Advances
.
(a)Assignment of Lender Obligations. From time to time each Lender may, with the
prior written consent of TBC (so long as no Event of Default has occurred and is
continuing) and subject to the qualifications set forth below, assign to one or
more Lenders or an Eligible Assignee all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note, if any, held
by it) and will, at any time, if arranged by the Company pursuant to clause
(i)(A) below upon at least 30 days’ notice to such Lender and the Agent, assign
to one or more Eligible Assignees all of its rights and obligations under this
Agreement (including without limitation, all of its Commitment, the Advances
owing to it and the Note, if any, held by it); subject to the following:


(i)If such Lender notifies TBC and the Agent of its intent to request the
consent of TBC to an assignment, or if any Lender is a Defaulting Lender, TBC
shall have the right, for 30 days after receipt of such notice or notice from
the Agent that such Lender is a Defaulting Lender, as the case may be, and so
long as no Event of Default has occurred and is continuing, in its sole
discretion either (A) to arrange for one or more Eligible Assignees to accept
such assignment or, in the case of a Defaulting Lender, an assignment of all of
such Lender’s Advances and Commitment (a “Required Assignment”) or (B) other
than in the case of a Defaulting Lender, to arrange for the rights and
obligations of such Lender (including, without limitation, such Lender’s
Commitment), and the total Commitments, to be reduced by an amount equal to the
amount of such Lender’s Commitment proposed to be assigned and, in connection
with such reduction, to prepay that portion of the Advances owing to such Lender
which it proposes to assign;
    25

--------------------------------------------------------------------------------



(ii)If TBC fails to notify such Lender within 30 days of TBC’s receipt of such
Lender’s request for consent to assignment, the Borrowers shall be deemed to
consent to the proposed assignment;


(iii)Any such assignment shall not require any Borrower to file a registration
statement with the Securities and Exchange Commission or apply to qualify the
interests in the Advances under the blue sky laws of any state and the assigning
Lender shall otherwise comply with all federal and state securities laws
applicable to such assignment


(iv)Unless TBC consents, the amount of the Commitment of the assigning Lender
being assigned pursuant to any such assignment (determined as of the date of the
assignment) shall either (A) equal 50% of all such rights and obligations (or
100% in the case of a Required Assignment) or (B) not be less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof;


(v)Unless either (x) TBC consents or (y) an Event of Default has occurred and is
continuing, the aggregate amount of the Commitment assigned pursuant to all such
assignments of such Lender (after giving effect to such assignment) shall in no
event exceed 50% (except in the case of a Required Assignment) of all such
Lender’s Commitment (as set forth in Schedule I, in the case of each Lender that
is a party hereto as of October 26, 2020, or as set forth in the Register as the
aggregate Commitment assigned to such Lender pursuant to one or more
assignments, in the case of any assignee);


(vi)No Lender shall be obligated to make a Required Assignment unless such
Lender has received payments in an aggregate amount at least equal to the
outstanding principal amount of all Advances being assigned, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement (including without
limitation Section 2.12(c), provided that such Lender shall receive its pro rata
share of the Facility Fee on the next date on which the Facility Fee is
payable); and


(vii)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations, or other
compensating actions, including funding, with the consent of TBC, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances with its ratable portion. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs and except to the extent otherwise
expressly agreed by the affected parties and subject to Section 8.16, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
    26

--------------------------------------------------------------------------------





(b)Effect of Lender Assignment. From and after the effective date of any
assignment pursuant to Section 2.20(a), (i) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such assignment, it shall have the rights and
obligations of a Lender hereunder and (ii) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such assignment, relinquish its rights (other than its rights under
Section 2.13, 2.14, 2.19 or 8.3 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).


(c)Security Interest; Assignment to Lender Affiliate. Notwithstanding Section
2.20(a) or any other provision in this Agreement, any Lender may, upon prior or
contemporaneous notice to TBC and the Agent, at any time (i) create a security
interest in all or any portion of its rights under this Agreement (including
without limitation, the Advances owing to it and the Notes held by it, if any)
to secure obligations of such Lender, including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System or any other governmental agency or instrumentality, and (ii)
assign all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Note held by it, if any) to an Affiliate of such Lender
unless the result of such an assignment would be to increase the cost to any
Borrowers of requesting, borrowing, continuing, maintaining, paying or
converting any Advances.


(d)Agent’s Register. The Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 8.2 a copy of each assignment delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances of each Borrower owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agent and the Lenders may treat each entity whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Upon receipt by the Agent from the assigning Lender of an assignment in
form and substance satisfactory to the Agent executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with evidence
of each Advance subject to such assignment, an Administrative Questionnaire for
such assignee and a processing and recording fee of $3,500 (payable by either
the assignor or the assignee), the Agent shall, if such assignment is a Required
Assignment or has been consented to by TBC to the extent required by Section
2.20(a) or has been effected pursuant to Section 2.21(c), (i) accept such
assignment, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to TBC.


(e)Lender Sale of Participations. Each Lender may sell participations in all or
a portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and the
Notes held by it, if any) to one or more Affiliates of such Lender or to one or
more other financial institutions; provided, however, that


(i)any such participation shall not require any Borrowers to file a registration
statement with the Securities and Exchange Commission or apply to qualify any
interests in the Advances or any Notes under the blue sky laws of any state and
the Lender selling or granting such participation shall otherwise comply with
all federal and state securities laws applicable to such transaction,
(ii)no purchaser of such a participation shall be considered to be a “Lender”
for any purpose under the Agreement,


    27

--------------------------------------------------------------------------------



(iii)such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers) shall remain unchanged,


(iv)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,


(v)such Lender shall remain the holder of any Notes issued with respect to its
Advances for all purposes of this Agreement,


(vi)the Borrowers, the Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement,


(vii)no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, and


(viii)such Lender shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each purchaser of such a participation and the principal amounts (and stated
interest) of each such Person’s interest in its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and the Notes held by it, if any) (the
“Participant Register”); provided that such Lender shall not have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Person or any information relating to a Person's interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The Borrower
agrees that each purchaser of such a participation shall be entitled to the
benefits of Section 2.14 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(e) (it being understood that the
documentation required under Section 2.14(e) shall be delivered to the Lender
selling the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 2.20(a).


(f)Confidential Borrower Information. Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 2.20, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrowers furnished to such
Lender by or on behalf of the Borrowers; provided, however, that, prior to any
such disclosure of Confidential Information, such Lender shall obtain the
written consent of the Borrowers, and the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any such
Confidential Information received by it from such Lender except as disclosure
may be required or appropriate to governmental authorities, pursuant to legal
process, or by law or governmental regulation or authority.


    28

--------------------------------------------------------------------------------



2.21 Extension of Termination Date.

(a)Extension Request. TBC may, on behalf of itself and the Subsidiary Borrowers,
by written notice to the Agent in the form of Exhibit E (each such notice being
an “Extension Request”) given no earlier than 60 days and no later than 45 days
prior to the then applicable Termination Date, request that the then applicable
Termination Date be extended to a date 364 days after the then applicable
Termination Date; provided, however, that TBC shall not have exercised the Term
Loan Conversion Option for Advances outstanding on such Termination Date prior
to such time. Such extension shall be effective with respect to each Lender
which, by a written notice in the form of Exhibit F (a “Continuation Notice”) to
TBC and the Agent given no earlier than 45 days and no later than 28 days
(unless otherwise agreed by TBC and the Agent) prior to the then applicable
Termination Date, consents, in its sole discretion, to such extension (each
Lender giving a Continuation Notice being referred to sometimes as a “Continuing
Lender” and each Lender other than a Continuing Lender being a “Non-Extending
Lender”), provided, however, that such extension shall be effective only if the
aggregate Commitments of the Continuing Lenders, together with the Commitments
of the Replacement Lenders, are greater than 50% of the aggregate Commitments of
the Lenders on the date of the Extension Request. No Lender shall have any
obligation to consent to any such extension of the Termination Date. The Agent
shall notify each Lender of the receipt of an Extension Request within three (3)
Business Days after receipt thereof. The Agent shall notify the Company and the
Lenders no later than 15 days prior to the then applicable Termination Date
whether the Agent has received Continuation Notices from Lenders holding at
least 50% of the aggregate Commitments on the date of the Extension Request.


(b)Non-Extending Lenders. The Commitment of each Non-Extending Lender shall
terminate at the close of business on the Termination Date in effect prior to
the delivery of such Extension Request without giving any effect to such
proposed extension, and on such Termination Date TBC shall take one of the
following three actions:


(i)Replace the Non-Extending Lenders pursuant to Section 2.21(c); or


(ii)Pay or cause to be paid to the Agent, for the account of the Non-Extending
Lenders, an amount equal to the Non-Extending Lenders’ Advances, together with
accrued but unpaid interest and fees thereon and all other amounts then payable
hereunder to the Non-Extending Lenders; or


(iii)By giving notice to the Agent no later than three days prior to the
Termination Date in effect prior to the delivery of such Extension Request,
elect not to extend the Termination Date beyond the then applicable Termination
Date, and in this event the Borrowers may in their sole discretion repay any
amount of the Advances then outstanding or exercise the Term Loan Conversion
Option with respect to the Advances outstanding on the Termination Date in
accordance with Section 2.3.


(c)Replacement Lenders. A Non-Extending Lender shall be obligated, at the
request of TBC, to assign at any time prior to the close of business on the
Termination Date applicable to such Non-Extending Lender all of its rights
(other than rights that would survive the termination of the Agreement pursuant
to Section 8.3) and obligations hereunder to one or more Lenders or other
commercial banks nominated by TBC and willing to become Lenders in place of such
Non-Extending Lender (the “Replacement Lenders”). In order to qualify as a
Replacement Lender, a Lender or lender must satisfy all of the requirements of
this Agreement (including without limitation the terms of Section 2.20 relating
to Required Assignments). Such obligation of each Non-Extending Lenders is
subject to such Non-Extending Lender’s receiving (i) payment in full from the
Replacement Lenders of the principal amount of all Advances owing to such
Non-Extending Lender immediately prior to an assignment to the Replacement
Lenders and (ii) payment in full from the relevant Borrowers of all accrued
interest and fees and other amounts payable hereunder and then owing to such
Non-
    29

--------------------------------------------------------------------------------



Extending Lender immediately prior to the assignment to the Replacement Lenders.
Upon such assignment, the Non-Extending Lender shall no longer be a Lender, such
Replacement Lender shall become a Continuing Lender, and the Agent shall make
appropriate entries in the Register to reflect the foregoing.


2.22 Subsidiary Borrowers.

(a)Subsidiary Borrower Designation. TBC may at any time, and from time to time,
by delivery to the Agent of a Borrower Subsidiary Letter substantially in the
form of Exhibit D, duly executed by TBC and the respective Subsidiary, designate
such Subsidiary as a “Subsidiary Borrower” for purposes of this Agreement, and
such Subsidiary shall thereupon become a “Subsidiary Borrower” for purposes of
this Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder; provided that any designation of a Subsidiary that is
organized under the laws of a jurisdiction outside of the United States of
America shall be made only upon 30 days prior notice to the Agent. The Agent
shall promptly notify each Lender of each such designation by TBC and the
identity of the designated Subsidiary. As soon as possible and in any event
within 10 Business Days after notice of the designation of a Subsidiary Borrower
that is organized under the laws of a jurisdiction outside of the United States
of America, any Lender that may not legally lend to such Subsidiary Borrower (a
“Protesting Lender”) shall so notify TBC and the Agent in writing. With respect
to each Protesting Lender, TBC shall, effective on or before the date that such
Subsidiary Borrower shall have the right to borrow hereunder, either:


(i)arrange for one or more Lenders or other commercial banks to assume the
Commitment of such Protesting Lender; subject, however, to payment to the Agent
by the assignor or the assignee of a processing and recording fee of $3,500, in
the event the assuming lender is not a Lender; or


(ii)arrange for the Commitment of such Protesting Lender to be terminated and
all Advances owed to such Lender to be prepaid;


subject, in either case, to payment in full of all principal, accrued and unpaid
interest, fees, commissions and other amounts payable under this Agreement and
then owing to such Lender immediately prior to the assignment or termination of
the Commitment of such Lender.


If the Company shall designate as a Subsidiary Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and the Company, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Subsidiary Borrower.


(b)TBC Consent to Subsidiary Borrower Borrowings and Notices. No Advances shall
be made to a Subsidiary Borrower, and no Conversion of any Advances at the
request of a Subsidiary Borrower shall be effective, without, in each and every
instance, the prior consent of TBC, in its sole discretion, which shall be
evidenced by the countersignature of TBC to the relevant Notice of Borrowing or
notice of Conversion. In addition, no notices which are to be delivered by a
Borrower hereunder shall be effective, with respect to any Subsidiary Borrower,
unless the notice is countersigned by TBC.
    30

--------------------------------------------------------------------------------



(c)Subsidiary Borrower Termination Event. The occurrence of any of the following
events with respect to any Subsidiary Borrower shall constitute a “Subsidiary
Borrower Termination Event” with respect to such Subsidiary Borrower:
(i)such Subsidiary Borrower ceases to be a Subsidiary;


(ii)such Subsidiary Borrower is liquidated or dissolved;


(iii)such Subsidiary Borrower fails to preserve and maintain its existence;


(iv)such Subsidiary Borrower merges or consolidates with or into another Person,
or conveys, transfers, leases, or otherwise disposes of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person (except that a
Subsidiary Borrower may merge into or dispose of assets to another Borrower);


(v)any of the “Events of Default” described in Section 6.1(a) through (f) occurs
to or with respect to such Subsidiary Borrower as if such Subsidiary Borrower
were “TBC”; or


(vi)the Guaranty with respect to such Subsidiary Borrower ceases, for any
reason, to be valid and binding on TBC or TBC so states in writing.


(d)Terminated Subsidiary Borrower. Upon the occurrence of a Subsidiary Borrower
Termination Event with respect to any Subsidiary Borrower, such Subsidiary
Borrower (a “Terminated Subsidiary Borrower”) shall cease to be a Borrower for
purposes of this Agreement and shall no longer be entitled to request or borrow
Advances hereunder. All outstanding Advances of a Terminated Subsidiary Borrower
shall be automatically due and payable as of the date on which the Subsidiary
Borrower Termination Event of such Terminated Subsidiary Borrower occurred,
together with accrued interest thereon and any other amounts then due and
payable by that Borrower hereunder, unless, in the case of a Subsidiary Borrower
Termination Event described in paragraph (iv) of Section 2.22(c), the other
Person party to the transaction is a Borrower and such other Borrower has
assumed in writing all of the outstanding Advances and other obligations under
this Agreement and under the Notes, if any, of the Terminated Subsidiary
Borrower.


(e)TBC as Subsidiary Borrowers’ Agent. Each of the Subsidiary Borrowers hereby
appoints and authorizes TBC to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to TBC by the terms
hereof, together with such powers as are reasonably incidental thereto.


(f)Subsidiaries’ Several Liabilities. Notwithstanding anything in this Agreement
to the contrary, each of the Subsidiary Borrowers shall be severally liable for
the liabilities and obligations of such Subsidiary Borrower under this Agreement
and its Borrowings, and Notes, if any. No Subsidiary Borrower shall be liable
for the obligations of any other Borrower under this Agreement or any Borrowings
of any other Borrower or any other Borrower’s Notes, if any. Each Subsidiary
Borrower shall be severally liable for all payments of the principal of and
interest on Advances to such Subsidiary Borrower, and any other amounts due
hereunder that are specifically allocable to such Subsidiary Borrower or the
Advances to such Subsidiary Borrower. With respect to any amounts due hereunder,
including fees, that are not specifically allocable to a particular Borrower,
each Borrower shall be liable for such amount pro rata in the same proportion as
such Borrower’s outstanding Advances bear to the total of then‑outstanding
Advances to all Borrowers.


2.23 Defaulting Lenders.
    31

--------------------------------------------------------------------------------




(a)Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, facility fees or other amounts received by the
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article 6 or otherwise) shall
be applied at such time or times as may be reasonably determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrowers may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; third, if so reasonably determined by the
Agent and the Borrowers, to be held as cash collateral and released in order to
satisfy obligations of such Defaulting Lender to fund Advances under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advance in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made at a time when the applicable conditions set forth in
Article 3 were satisfied or waived, such payment shall be applied solely to pay
the Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Lender and provided
further that any amounts held as cash collateral for funding obligations of a
Defaulting Lender shall be returned to such Defaulting Lender upon the
termination of this Agreement and the satisfaction of such Defaulting Lender’s
obligations hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section 2.23
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.


(b)No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.23,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.23. The rights
and remedies against a Defaulting Lender under this Section 2.23 are in addition
to any other rights and remedies which the Borrowers, the Agent or any Lender
may have against such Defaulting Lender.


(c)If the Borrowers and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be held on a
pro rata basis by the Lenders in accordance with their ratable portions,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
    32

--------------------------------------------------------------------------------





ARTICLE 3


Representations and Warranties


3.1 Representations and Warranties by the Borrowers. Each of the Borrowers
represents and warrants as follows:


(a)Corporate Standing. TBC is a duly organized corporation existing in good
standing under the laws of the State of Delaware. Each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and each of TBC and each Subsidiary Borrower
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure to so qualify would not have a material
adverse effect on the financial condition of TBC and the Subsidiary Borrowers as
a whole.


(b)Corporate Powers; Governmental Approvals. The execution and delivery and the
performance of the terms of this Agreement are, and the execution and delivery
and the performance of the terms of any Notes and of each Guaranty will be,
within the corporate powers of each Borrower party thereto, have been or will
have been (as appropriate) duly authorized by all necessary corporate action,
have, or will have, received (as appropriate) all necessary governmental
approval, if any (which approval, if any, remains in full force and effect), and
do not contravene any provision of the Certificate of Incorporation or By-Laws
of any Borrower party thereto, or do not contravene any law or any contractual
restriction binding on any Borrower party thereto, except where such
contravention would not have a material adverse effect on the financial
condition of TBC and its Subsidiaries, taken as a whole.


(c)Enforceability. This Agreement and the Notes, if any, when duly executed and
delivered by each Borrower party thereto, will constitute legal, valid and
binding obligations of such Borrower, enforceable against such Borrower in
accordance with their respective terms, and each Guaranty, when duly executed
and delivered by TBC, will constitute a legal, valid and binding obligation of
TBC, enforceable against TBC in accordance with its terms, subject to general
equitable principles and except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to creditors’ rights.


(d)No Material Pending or Threatened Actions. In TBC’s opinion, there are no
pending or threatened actions or proceedings before any court or administrative
agency (i) other than as disclosed in TBC’s filings with the Securities and
Exchange Commission, that are reasonably likely to have a material adverse
effect on the financial condition or operations of the Company which is likely
to materially impair the ability of the Company to repay the Advances or (ii)
which would reasonably be expected to materially and adversely affect the
legality, validity or enforceability of this Agreement or the Advances.


(e)Consolidated Statements. The Consolidated statement of financial position as
of December 31, 2019 and the related Consolidated statement of earnings and
retained earnings for the year then ended (copies of which have been made
available to each Lender) correctly set forth the Consolidated financial
condition of TBC and its Subsidiaries as of such date and the result of the
Consolidated operations for such year. The Consolidated statement of financial
position as of [June 30][September 30], 2020 and the related Consolidated
statement of earnings and retained earnings for the [six][nine] month period
then ended (copies of which have been made available to each Lender) correctly
set forth, subject to year-end audit adjustments, the Consolidated financial
condition of TBC and its Subsidiaries as of such date and the result of the
Consolidated operations for such [six][nine] month period.
    33

--------------------------------------------------------------------------------



(f)Regulation U. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System, and
no proceeds of any Advance will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (either of any Borrower only or of each
Borrower and its subsidiaries on a Consolidated basis) subject to the provisions
of Section 4.2(a) or subject to any restriction contained in any agreement or
instrument between any Borrower and any Lender or any Affiliate of a Lender
relating to Debt within the scope of Section 6.1(d) will be margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).


(g)Investment Company Act. No Borrower is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. Neither the making of any Advances, nor the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.


(h)No Material Adverse Change. Except as disclosed in filings with the
Securities and Exchange Commission prior to the date hereof, there has been no
material adverse change in the Company’s financial condition or results of
operations since December 31, 2019 that is likely to impair the ability of the
Company to repay the Advances.


(i)Anti-Corruption Laws and Sanctions. TBC has implemented and maintains in
effect policies and procedures designed to promote compliance with
Anti-Corruption Laws and applicable Sanctions by TBC, its Subsidiaries and their
respective directors, officers, employees and , to the extent commercially
reasonable, agents under the control and acting on behalf of TBC or its
Subsidiaries, and TBC, its Subsidiaries and their respective officers and
employees and to the knowledge of TBC its directors and agents under the control
and acting on behalf of TBC or its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) TBC, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of TBC, any agent under the control and
acting on behalf of TBC or any Subsidiary in connection with the credit facility
established hereby, is a Sanctioned Person.


(j)ERISA. No Borrower is nor will be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Internal
Revenue Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code; or (4) a
“governmental plan” within the meaning of ERISA.


ARTICLE 4


Covenants of TBC


4.1 Affirmative Covenants of TBC. From the date of this Agreement and so long as
any amount is payable by a Borrower to any Lender hereunder or any Commitment is
outstanding, TBC will:


(a)Periodic Reports. Furnish to the Lenders:


(1)within 60 days after the close of each of the first three quarters of each of
TBC’s fiscal years, a Consolidated statement of financial position of TBC and
the Subsidiaries as of the end of such quarter and a Consolidated comparative
statement of earnings and retained earnings of TBC and the Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, each certified by an authorized officer of TBC,
    34

--------------------------------------------------------------------------------



(2)within 120 days after the close of each of TBC’s fiscal years, and with
respect to any quarter thereof, if requested in writing by the Majority Lenders
(with a copy to the Agent), within 60 days after the later of (x) the close of
any of the first three quarters thereof subject of such request and (y) such
request, a statement certified by an authorized officer of TBC showing in detail
the computations required by the provisions of Sections 4.2(a) and 4.2(b), based
on the figures which appear on the books of account of TBC and the Subsidiaries
at the close of such quarters,


(3)within 120 days after the close of each of TBC’s fiscal years, a copy of the
annual audit report of TBC, certified by independent public accountants of
nationally recognized standing, together with financial statements consisting of
a Consolidated statement of financial position of TBC and the Subsidiaries as of
the end of such fiscal year and a Consolidated statement of earnings and
retained earnings of TBC and the Subsidiaries for such fiscal year,


(4)within 120 days after the close of each of TBC’s fiscal years, a statement
certified by the independent public accountants who shall have prepared the
corresponding audit report furnished to the Lenders pursuant to the provisions
of clause (3) of this subsection (a), to the effect that, in the course of
preparing such audit report, such accountants had obtained no knowledge, except
as specifically stated, that TBC had been in violation of the provisions of any
one of Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d), at any time during such
fiscal year,


(5)promptly upon their becoming available, all financial statements, reports and
proxy statements which TBC sends to its stockholders,


(6)promptly upon their becoming available, all regular and periodic financial
reports which TBC or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange,


(7)within 3 Business Days after the discovery of the occurrence of any event
which constitutes a Default, notice of such occurrence together with a detailed
statement by a responsible officer of TBC of the steps being taken by TBC or the
appropriate Subsidiary to cure the effect of such event, and


(8)such other information respecting the financial condition and operations of
TBC or the Subsidiaries as the Agent may from time to time reasonably request.


In lieu of furnishing the Lenders the items referred to in clauses (1), (3), (5)
and (6) above, the Company may make available such items on the Company’s
website at www.boeing.com, at www.sec.gov or at such other website as notified
to the Agent and the Lenders, which shall be deemed to have satisfied the
requirement of delivery of such items in accordance with this Section.


(b)Payment of Taxes, Etc. Duly pay and discharge, and cause each Subsidiary duly
to pay and discharge, all material taxes, assessments and governmental charges
upon it or against its properties prior to a date which is 5 Business Days after
the date on which penalties are attached thereto, except and to the extent only
that the same shall be contested in good faith and by appropriate proceedings by
TBC or the appropriate Subsidiary.


    35

--------------------------------------------------------------------------------





(c)Insurance. Maintain, and cause each Subsidiary to maintain, with financially
sound and reputable insurance companies or associations, insurance of the kinds,
covering the risks and in the relative proportionate amounts usually carried by
companies engaged in businesses similar to that of TBC or such Subsidiary,
except, to the extent consistent with good business practices, such insurance
may be provided by TBC through its program of self insurance.


(d)Corporate Existence. Preserve and maintain its corporate existence.


(e)Material Compliance With Laws. Comply, and cause each Subsidiary to comply,
in all material respects with all applicable laws (including ERISA and
applicable environmental laws), except to the extent that failure to so comply
would not have a material adverse effect on the financial condition or
operations of the Company; and maintain in effect policies and procedures
designed to promote compliance with Anti-Corruption Laws and applicable
Sanctions by TBC, its Subsidiaries and their respective directors, officers,
employees and, to the extent commercially reasonable, agents under the control
and acting on behalf of TBC or its Subsidiaries.


4.2 General Negative Covenants of TBC. From the date of this Agreement and so
long as any amount shall be payable by TBC or any other Borrower to any Lender
hereunder or any Commitment shall be outstanding, TBC will not:


(a)Mortgages, Liens, Etc. Create, incur, assume or suffer to exist any mortgage,
pledge, lien, security interest or other charge or encumbrance (including the
lien or retained security title of a conditional vendor) upon or with respect to
any of its Property, Plant and Equipment, or upon or with respect to the
Property, Plant and Equipment of any Subsidiary, or assign or otherwise convey,
or permit any Subsidiary to assign or otherwise convey, any right to receive
income from or with respect to its Property, Plant and Equipment, except


(1)liens in connection with workmen’s compensation, unemployment insurance or
other social security obligations;


(2)liens securing the performance of bids, tenders, contracts (other than for
the repayment of borrowed money), leases, statutory obligations, surety and
appeal bonds, liens to secure progress or partial payments made to TBC or such
Subsidiary and other liens of like nature made in the ordinary course of
business;


(3)mechanics’, workmen’s, materialmen’s or other like liens arising in the
ordinary course of business in respect of obligations which are not due or which
are being contested in good faith;


(4)liens for taxes not yet due or being contested in good faith and by
appropriate proceedings by TBC or the affected Subsidiary;


(5)liens which arise in connection with the leasing of equipment in the ordinary
course of business;


(6)liens on Property, Plant and Equipment owned by TBC or any Subsidiary of TBC
existing on September 30, 2020;


(7)liens on assets of a Person existing at the time such Person is merged into
or consolidated with TBC or a Subsidiary of TBC or at the time of purchase,
lease, or acquisition of the property or Voting Stock of such Person as an
entirety or substantially as an entirety by TBC or a Subsidiary of TBC, whether
or not any Debt secured by such liens is assumed by TBC or such Subsidiary,
provided that such liens are not created in anticipation of such purchase,
lease, acquisition or merger;
    36

--------------------------------------------------------------------------------





(8)liens securing Debt of a Subsidiary of TBC owing to TBC or to another
Subsidiary;


(9)liens on assets existing at the time of acquisition of such property by TBC
or a Subsidiary of TBC or purchase money liens to secure the payment of all or
part of the purchase price of property upon acquisition of such assets by TBC or
such Subsidiary or to secure any Debt incurred or guaranteed by TBC or a
Subsidiary prior to, at the time of, or within one year after the later of the
acquisition, completion or construction (including any improvements on existing
property), or commencement of full operation, of such property, which Debt is
incurred or guaranteed solely for the purpose of financing all or any part of
the purchase price thereof or construction or improvements thereon; provided,
however, that in the case of any such acquisition, construction or improvement,
the lien shall not apply to any property theretofore owned by TBC or such
Subsidiary other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed or the
improvement made is located;


(10)liens securing obligations of TBC or a Subsidiary incurred in conjunction
with industrial revenue bonds or other instruments utilized in connection with
incentive structures for tax purposes issued for the benefit of TBC or a
Subsidiary in connection with any Property, Plant and Equipment used by TBC or a
Subsidiary;


(11)any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement shall be
limited to all or any part of the property that secured the lien so extended,
renewed or replaced (plus improvements and construction on such property); and


(12)other liens, charges and encumbrances, so long as the aggregate amount of
the Consolidated Debt for which all such liens, charges and encumbrances serve
as security does not exceed 15% of Consolidated Net Tangible Assets.


(a)Consolidated Debt. Permit its Consolidated Debt (subject to Section 4.3) to
be at any time more than 60% of Total Capital, where “Total Capital” means the
sum of shareholders’ equity and Consolidated Debt of TBC, provided that any
accumulated other comprehensive income and loss will be excluded.


(b)Payment in Violation of an Agreement. Make any payment, or permit any
Subsidiary to make any payment, of principal or interest, on any Debt which
payment would constitute a violation of the terms of this Agreement or of the
terms of any indenture or agreement binding on such corporation or to which such
corporation is a party except to the extent such payment is not likely to impair
the ability of TBC to repay the Advances.


(c)Merger or Consolidation. Merge or consolidate with or into, or convey,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person except that TBC may merge or
consolidate with any Person so long as TBC is the surviving corporation and no
Default has occurred and is continuing or would result therefrom, and except
that any direct or indirect Subsidiary of TBC may merge or consolidate with or
into, or dispose of assets to, TBC or any other direct or indirect Subsidiary of
TBC, provided, in each case, that no Event of Default has occurred and is
continuing at the time of such proposed transaction or would result therefrom.


    37

--------------------------------------------------------------------------------





(d)Use of Proceeds. Directly use, or knowingly indirectly use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents under the control and acting on behalf of TBC or its Subsidiaries to
directly use, or knowingly indirectly use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in (x)
violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or (y)
material violation of any other Anti-Corruption Laws or (ii) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country except to the extent licensed,
authorized or otherwise permitted under applicable law.


4.3 Financial Statement Terms. For purposes of Section 4.2(b), (a) all
accounting terms shall exclude amounts attributable to Boeing Capital
Corporation and its Subsidiaries and Boeing Financial Corporation, a Delaware
corporation; and (b) Total Capital shall exclude the effects of (i) any
merger-related accounting adjustments which are attributable to the merger with
or acquisition of McDonnell Douglas Corporation by TBC and (ii) any repurchase
by TBC of its common stock from the date of the merger with or acquisition of
McDonnell Douglas Corporation by TBC.


4.4 Waivers of Covenants. The departure by TBC or any Subsidiary from the
requirements of any of the provisions of this Article 4 shall be permitted only
if such departure has been consented to in advance in a writing signed by the
Majority Lenders, and such writing shall be effective as a consent only to the
specific departure described in such writing. Such departure by TBC or any
Subsidiary when properly consented to by the Majority Lenders shall not
constitute an Event of Default under Section 6.1(c).


ARTICLE 5


Conditions Precedent to Borrowings




5.1 Conditions Precedent to the Initial Borrowing of TBC. The obligation of each
Lender to make its initial Advance to TBC is subject to receipt by the Agent on
or before the day of the initial Borrowing of all of the following, each dated
as of the day hereof, in form and substance satisfactory to the Agent and its
counsel:


(a)Documentation. Copies of all documents, certified by an officer of TBC,
evidencing necessary corporate action by TBC and governmental approvals, if any,
with respect to this Agreement, to the Notes, if any, and to Guaranties to be
delivered by TBC pursuant to Section 5.4(e);


(b)Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC which certifies the names of the officers of TBC authorized to
sign this Agreement, the Notes, if any, and the other documents to be delivered
hereunder, together with true specimen signatures of such officers and facsimile
signatures of officers authorized to sign by facsimile signature (on which
certificate each Lender may conclusively rely until it receives a further
certificate of the Secretary or an Assistant Secretary of TBC canceling or
amending the prior certificate and submitting specimen signatures of the
officers named in such further certificate);


(c)Opinion of Company Counsel. A favorable opinion of in-house counsel for TBC
substantially in the form of Exhibit G;
    38

--------------------------------------------------------------------------------







(d)Opinion of Agent’s Counsel. A favorable opinion of Shearman & Sterling LLP,
counsel for the Agent, substantially in the form of Exhibit H;


(e)Termination of 2019 Credit Agreement. TBC shall have terminated in whole the
commitments of the banks parties to the 2019 Credit Agreement, and each of the
Lenders that is a party to the 2019 Credit Agreement by execution of this
Agreement hereby waives the requirement of prior notice set forth in Section 2.8
of the 2019 Credit Agreement; and


(f)Satisfaction of 2019 Credit Agreement Obligations. TBC and its Subsidiaries
shall have satisfied all of their respective obligations under the 2019 Credit
Agreement including, without limitation, the payment of all fees under such
agreement.


(g)KYC Materials. To the extent that the applicable information is not available
from the Company’s website at www.boeing.com, at www.sec.gov or at such other
website as notified to the Agent and the Lenders, TBC shall have provided such
materials and information as are reasonably necessary for each Lender to conduct
know-your-customer due diligence, provided such information is reasonably
requested by such Lender in writing at least five Business Days prior to the
Closing Date.


5.2 Conditions Precedent to Each Borrowing of TBC. The obligation of each Lender
to make an Advance on the occasion of each Borrowing (including the initial
Borrowing) is subject to the further conditions precedent that on the date of
the request for a Borrowing and on the date of such Borrowing, the following
statements shall be true, and both the giving of the applicable Notice of
Borrowing and the acceptance by TBC of the proceeds of such Borrowing shall be a
representation by TBC that:


(a)the representations and warranties contained in subsections (a) through (g)
and (i) of Section 3.1 (other than clause (i) of subsection (d) thereof) are
true and accurate on and as of each such date as though made on and as of each
such date (except to the extent that such representations and warranties relate
solely to an earlier date); and


(b)as of each such date no event has occurred and is continuing, or would result
from the proposed Borrowing, which constitutes a Default.


5.3 [Reserved]
.
5.4 Conditions Precedent to the Initial Borrowing of a Subsidiary Borrower. The
obligation of each Lender to make its initial Advance to any particular
Subsidiary Borrower is subject to the receipt by the Agent, on or before the day
of the initial Borrowing by such Subsidiary Borrower, of all of the following,
each dated on or prior to the day of the initial Borrowing, in form and
substance satisfactory to the Agent and its counsel:


(a)Borrower Subsidiary Letter. A Borrower Subsidiary Letter, substantially in
the form of Exhibit D, executed by such Subsidiary Borrower and TBC;


(b)Documentation. Copies of all documents, certified by an officer of the
Subsidiary Borrower, evidencing necessary corporate action by the Subsidiary
Borrower and governmental approvals, if any, with respect to this Agreement and
any Notes;


(c)Officer’s Certificate. A certificate of the Secretary or an Assistant
Secretary of TBC or the Subsidiary Borrower which certifies the names of the
officers of the Subsidiary Borrower authorized to sign the Notes and the other
documents to be delivered hereunder, together with true specimen signatures of
such officers and facsimile signatures of officers authorized to sign by
facsimile signature (on which certificate each Lender may conclusively rely
until it receives a further
    39

--------------------------------------------------------------------------------



certificate of the Secretary or an Assistant Secretary of TBC or the Subsidiary
Borrower canceling or amending the prior certificate and submitting signatures
of the officers named in such further certificate);


(d)Opinion of Subsidiary Counsel. A favorable opinion of in-house counsel to the
Subsidiary Borrower, substantially in the form of Exhibit I and as to such other
matters as the Agent may reasonably request;


(e)TBC Guaranty. A Guaranty of TBC that unconditionally guarantees the payment
of all obligations of such Subsidiary Borrower hereunder and under the Notes of
such Subsidiary Borrower, substantially in the form of Exhibit J, executed and
delivered by TBC to the Agent;


(f)Opinion of TBC Counsel. A favorable opinion of in-house counsel to TBC,
substantially in the form of Exhibit K and as to such other matters as the Agent
may reasonably request; and


(g)KYC Materials. To the extent that the applicable information is not available
from the Company’s website at www.boeing.com, at www.sec.gov or at such other
website as notified to the Agent and the Lenders, TBC shall have provided such
materials and information as are reasonably necessary for each Lender to conduct
know-your-customer due diligence, provided such information is reasonably
requested by such Lender in writing at least five Business Days prior to the
initial Borrowing or initial issuance for the account of such Subsidiary
Borrower.


(h)Beneficial Ownership Certification. At least five days prior to the
effectiveness of the applicable Borrower Subsidiary Letter, with respect to any
Subsidiary Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Subsidiary Borrower.


5.5 Conditions Precedent to Each Borrowing of a Subsidiary Borrower. The
obligation of each Lender to make an Advance to a Subsidiary Borrower on the
occasion of each Borrowing (including the initial Borrowing) is subject to the
further conditions precedent that on the date of the request for such Borrowing
and the date of such Borrowing, the following statements shall be true, and each
of the giving of the applicable Notice of Borrowing and the acceptance by such
Subsidiary Borrower of the proceeds of such Borrowing shall be (a) a
representation by such Subsidiary Borrower that:


(i)the representations and warranties of that Subsidiary Borrower contained (A)
in subsections (a) through (g) and (i) of Section 3.1 (other than clause (i) of
subsection (d) thereof) are true and accurate on and as of each such date as
though made on and as of each such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (B) in its
Borrower Subsidiary Letter are true and correct on and as of the date of such
Borrowing, before and after giving effect to such Borrowing; and


(ii)as of each such date no event has occurred and is continuing, or would
result from the proposed Borrowing, which constitutes a Default;


and (b) a representation by TBC that the representations and warranties of TBC
contained in subsections (a) through (g) and (i) of Section 3.1 (other than
clause (i) of subsection (d) thereof) are true and accurate on and as of each
such date as though made on and as of each such date (except to the extent that
such representations and warranties relate solely to an earlier date), and that,
as of each such date, no event has occurred and is continuing, or would result
from the proposed Borrowing, which constitutes a Default.
    40

--------------------------------------------------------------------------------




ARTICLE 6


Events of Default


6.1 Events of Default. Each of the following shall constitute an Event of
Default:


(a)Failure by TBC to make when due any payment of principal of or interest on
any Advance or under a Guaranty when the same becomes due and payable and such
failure is not remedied within 5 Business Days thereafter;


(b)Any representation or warranty made by TBC in connection with the execution
and delivery of this Agreement, the Borrowings or any Guaranty, or otherwise
furnished pursuant hereto proves to have been incorrect when made in any
material respect;


(c)Failure by TBC to perform any other term, covenant or agreement contained in
this Agreement, and such failure is not remedied within 30 days after written
notice thereof has been given to TBC by the Agent, at the request, or with the
consent, of the Majority Lenders;


(d)Failure by TBC to pay when due (i) any obligation for the payment of borrowed
money on any regularly scheduled payment date or following acceleration thereof
or (ii) any other monetary obligation if, in the case of either of clauses (i)
or (ii), the aggregate unpaid principal amount of the obligations with respect
to which such failure to pay or acceleration occurred (excluding any failure to
pay that TBC certifies is a result of the application of Sanctions) equals or
exceeds $500,000,000 and such failure is not remedied within 5 Business Days
after TBC receives notice thereof from the Agent or the creditor on such
obligation;


(e)TBC or any of its Subsidiaries


(1)incurs liability with respect to any employee pension benefit plan in excess
of $500,000,000 in the aggregate under


(A) Sections 4062, 4063, 4064 or 4201 of ERISA; or


(B) otherwise under Title IV of ERISA as a result of any reportable event as
defined in Section 4043 of ERISA (other than a reportable event as to which the
provision of 30 days’ notice is waived under applicable regulations);


(2)has a lien imposed on its property and rights to property under Section 4068
of ERISA on account of a liability in excess of $500,000,000 in the aggregate;
or


(3)incurs liability under Title IV of ERISA


(A) in excess of $500,000,000 in the aggregate as a result of the Company or any
ERISA Affiliate having filed a notice of intent to terminate any employee
pension benefit plan under the “distress termination” provision of Section 4041
of ERISA, or


    41

--------------------------------------------------------------------------------





(B)    in excess of $500,000,000 in the aggregate as a result of the Pension
Benefit Guaranty Corporation having instituted proceedings to terminate, or to
have a trustee appointed to administer, any such plan;


(f)The happening of any of the following events, provided such event has not
then been cured or stayed:


(1)the cessation by TBC of the payment of its Debts as they mature,


(2)the making of an assignment for the benefit of the creditors of TBC,


(3)the appointment of a trustee or receiver or liquidator for TBC or for a
substantial part of its property, or


(4)the institution of bankruptcy, reorganization, arrangement, insolvency or
similar proceedings by or against TBC under the laws of any jurisdiction in
which TBC is organized or has material business, operations or assets and, in
the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property and assets) shall occur; or


(g)So long as any Subsidiary is a Borrower hereunder, the Guaranty with respect
to such Subsidiary Borrower for any reason ceases to be valid and binding on TBC
or TBC so states in writing.


6.2 Lenders’ Rights upon Borrower Default. If an Event of Default occurs or is
continuing, then the Agent shall at the request, or may with the consent, of the
Majority Lenders, by notice to TBC,


(a)declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and


(b)declare the Advances, all interest thereon, and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Advances,
all such interest, and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrowers, provided, however,
that in the event of an actual entry or, in the case of the institution by TBC
of a proceeding described in Section 6.1(f)(4), a deemed entry, of an order for
relief with respect to any Borrower under the Federal Bankruptcy Code (whether
in connection with a voluntary or an involuntary case), (i) the obligation of
each Lender to make Advances shall automatically be terminated and (ii) the
payment obligations of the Borrowers with respect to Advances, all such
interest, and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest, or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.




ARTICLE 7


The Agent


7.1 Appointment and Authority. Each Lender (in its capacity as a Lender) hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
    42

--------------------------------------------------------------------------------



actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and the
Borrowers shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


7.2 Rights as a Lender. The Person serving as the Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.


7.3 Exculpatory Provisions.


(a)The Agent shall not have any duties or obligations except those expressly set
forth herein, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(iii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and


(iv)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Majority Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and


(v)shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity;


    43

--------------------------------------------------------------------------------



(vi)shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity;


provided, that, notwithstanding the foregoing, the Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrowers pursuant to the
terms of this Agreement. The Agent further agrees to make a request pursuant to
Section 4.1(a)(8) at the request of any Lender, and to share such requested
information with the Lenders.


(b)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.1 and 6.2), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Company or a Lender.


(c)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to the Agent.


7.4 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


7.5 Indemnification.


(a)Each Lender severally agrees to indemnify the Agent in its capacity as Agent
(to the extent not reimbursed by TBC or any other Borrower), from and against
its ratable share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Without limitation of the foregoing, each Lender agrees
to reimburse the Agent promptly
    44

--------------------------------------------------------------------------------



upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement to the
extent that the Agent is not reimbursed for such expenses by TBC or any other
Borrower.


(b)The failure of any Lender to reimburse the Agent promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to the Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Agent for its ratable share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the Agent for
such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.5 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
ratable shares of any amounts paid under this Section 7.5 that are subsequently
reimbursed by TBC or any Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.5 applies
whether any such investigation, litigation or proceeding is brought by the
Agent, any Lender or a third party.


7.6 Resignation of Agent.


(a)The Agent may at any time give notice of its resignation to the Lenders and
the Company. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right with the consent of the Company (if no Event of
Default has occurred and is continuing), such consent not to be unreasonably
withheld or delayed, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Majority Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above with the
consent of the Company (if no Event of Default has occurred and is continuing),
such consent not to be unreasonably withheld or delayed. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Agent is a Defaulting Lender pursuant to clause (v)
of the definition thereof, the Majority Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Agent and, with the consent of the Company (if no Event of Default has
occurred and is continuing), such consent not to be unreasonably withheld or
delayed, appoint a successor. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall
    45

--------------------------------------------------------------------------------



instead be made by or to each Lender directly, until such time, if any, as the
Majority Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Agent, and the retiring or removed Agent shall
be discharged from all of its duties and obligations hereunder. The fees payable
by the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.4 shall continue in effect for the
benefit of such retiring or removed Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.


7.7 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent.


7.8 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder.


7.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement, except in its capacity, as applicable, as the Agent or a Lender
hereunder.


7.9 Lender ERISA Representation. Each Lender party to this Agreement as of the
Closing Date represents and warrants as of the Closing Date to the Agent and
each other Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, for the benefit of the Company or any other Borrower, that
such Lender is not and will not be (i) an employee benefit plan subject to Title
I of ERISA, (ii) a plan or account subject to Section 4975 of the Internal
Revenue Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code that is using “plan
assets” of any such plans or accounts to fund or hold Advances or perform its
obligations under this Agreement; or (iv) a “governmental plan” within the
meaning of ERISA.


ARTICLE 8
Miscellaneous


8.1 Modification, Consents and Waivers
.
(a)Waiver. No failure or delay on the part of any Lender in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.


    46

--------------------------------------------------------------------------------



(b)Amendment. No amendment or waiver of any provision of this Agreement, any
Notes or any Guaranties, nor consent to any departure by the Borrowers
therefrom, shall in any event be effective unless such amendment, waiver or
consent is in writing and signed by the Company and the Majority Lenders, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall do any of the following:
(i)waive any of the conditions specified in Section 5.1 or 5.4, unless in
writing and signed by all the Lenders,


(ii)except as provided in Section 2.19 or Section 2.21, increase or extend the
Commitments of the Lenders or subject the Lenders to any additional obligations,
unless in writing and signed by each Lender directly affected thereby,


(iii)reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder, unless in writing and signed by each Lender
directly affected thereby,


(iv)except as provided in Section 2.21, postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, unless in writing and signed by each Lender directly affected
thereby,


(v)change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Advances or the number of Lenders required for the Lenders or any
of them to take any action hereunder, or the definition of “Majority Lenders”,
unless in writing and signed by all the Lenders,


(vi)amend this Section 8.1, unless in writing and signed by all the Lenders, or


(vii)release TBC from any of its obligations under any Guaranty or limit the
liability of TBC as guarantor thereunder, unless in writing and signed by all
the Lenders;


and provided further that no amendment, waiver, or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note.


(c)Majority Lenders. Notwithstanding the foregoing, this Section 8.1 shall not
affect the provisions of Section 4.4, “Waivers of Covenants”, or Article 6,
“Events of Default”.


8.2 Notices.


(a)Addresses. All communications and notices provided for hereunder shall be in
writing and mailed, telecopied, telexed or delivered and,


if to the Agent, as set forth on Schedule II;


if to any Borrower,


care of The Boeing Company
100 N. Riverside
Mail Code: 5003 3648
Chicago, Illinois 60606
Attention: Assistant Treasurer, Corporate Finance and Banking
facsimile number (312) 544-2399


    47

--------------------------------------------------------------------------------



if to any Lender, at its Domestic Lending Office; or,


    48

--------------------------------------------------------------------------------





as to each party, at such other address as designated by such party in a written
notice to each other party referring specifically to this Agreement.


(a)Effectiveness of Notices. All communications and notices shall, when mailed,
telecopied, or telexed, be effective when deposited in the mail, telecopied, or
confirmed by telex answerback, respectively, provided that delivery of the items
referred to in clauses (1), (3), (5) and (6) of Section 4.1(a) shall be
effective when deemed to have been delivered as provided in such Section.


(b)Electronic Mail. Electronic mail may be used to distribute routine
communications, such as financial statements and other information, and
documents to be signed by the parties hereto; provided, however, that no Notice
of Borrowing, signature, or other notice or document intended to be legally
binding shall be effective if sent by electronic mail.


(c)Internet Distributions.


(1) So long as Citibank or any of its Affiliates is the Agent, such materials as
may be agreed between the Borrowers and the Agent may be delivered to the Agent
in an electronic medium in a format acceptable to the Agent and the Lenders by
e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Company, any of its Subsidiaries
or any other materials or matters relating to this Agreement, the Notes or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks (the “Platform”).
The Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent or any of its
Affiliates in connection with the Platform.


(2) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.


8.3 Costs, Expenses and Taxes.


(a)TBC shall pay upon written request all reasonable costs and expenses in
connection with the preparation, execution, delivery, modification and amendment
requested by any of the Borrowers of this Agreement, any Notes and the
Guaranties (including, without limitation,
    49

--------------------------------------------------------------------------------



printing costs and the reasonable fees and out-of-pocket expenses of counsel for
the Agent) and costs and expenses, if any, in connection with the enforcement of
this Agreement, any Notes and the Guaranties (whether through negotiations,
legal proceedings or otherwise and including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel), as well as any and all stamp and
other taxes, and to save the Lenders and other holders of interests in the
Advances or any Notes harmless from any and all liabilities with respect to or
resulting from any delay by or omission of the Borrowers to pay such taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of this Agreement, any Notes and the Guaranties.


(b)TBC agrees to indemnify the Agent and each Lender and each of their
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, penalties and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Advances, this Agreement, the Notes, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment and except
that no Indemnified Party shall have the right to be indemnified hereunder to
the extent such indemnification relates to relationships of, between or among
each of, or any of, the Agent, the Lenders, any assignee of a Lender or any
participant. In the case of any investigation, litigation or other proceeding to
which this Section 8.3 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by TBC, its directors,
shareholders or creditors or an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.


(c)The Borrowers also agree not to assert any claim on any theory of liability
for special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, arising out of or otherwise relating to the
Notes, this Agreement, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of Advances.


(d)Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.13, 2.14 and 8.3 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes for a period of seven
years.


8.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent, and their respective
successors and assigns, except that the Borrowers may not assign or transfer
their rights hereunder without the prior written consent of all of the Lenders.


8.5 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.6 Governing Law. This Agreement, any Notes, the Guaranties and each Borrower
Subsidiary Letter shall be deemed to be contracts under the laws of the State of
New York and for all purposes shall be construed in accordance with the laws of
such State.


    50

--------------------------------------------------------------------------------





8.7 Headings. The Table of Contents and Article and Section headings used in
this Agreement are for convenience only and shall not affect the construction of
this Agreement.


8.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement, or of any amendment or waiver of any provision
of this Agreement or any Notes or of any Exhibit to be executed and delivered
hereunder, shall be effective as delivery of a manually executed counterpart
thereof by facsimile transmission or other electronic format shall be effective
as delivery of a manually executed counterpart hereof or thereof. The words
“execution,” “signed,” “signature,” and words of like import in this Agreement
shall be deemed to include electronic signatures or electronic records, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


8.9 Right of Set-Off. Each Lender and each of its Affiliates that is or was at
one time a Lender hereunder is authorized at any time and from time to time,
upon


(i)the occurrence and during the continuance of any Event of Default and


(ii)the making of the request or the granting of the consent specified by
Section 6.2 to authorize the Agent to declare any Advances due and payable
pursuant to the provisions of Section 6.2,


to the fullest extent permitted by law, without notice to any Borrower (any such
notice being expressly waived by each Borrower), to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations to such Lender or such Affiliate of such Borrower now or
hereafter existing under this Agreement and any Notes held by such Lender,
whether or not such Lender has made a demand under this Agreement or such Notes
and although such obligations may be unmatured. Each Lender shall promptly
notify any Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender and its Affiliates may have.


8.10 Confidentiality. Neither the Agent nor any Lender shall disclose any
Confidential Information to any other Person without the consent of a Borrower,
other than


(a) to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents, representatives and advisors (“Permitted Parties”) and their
respective professional advisors and, as contemplated by Section 2.20(f), to
actual or prospective assignees and participants and their respective agents and
advisors, and then only on a confidential basis,


(b) as required by any law, rule or regulation or judicial process,


(c) any rating agency, or direct or indirect provider of credit protection to
any Permitted Party, and then only on a confidential basis; and


(d) as requested or required by any state, federal or foreign regulatory,
supervisory, governmental or quasi-governmental authority with jurisdiction over
a Permitted Party or examiner regulating banks or banking or other financial
institutions.
    51

--------------------------------------------------------------------------------



The Agent and the Lenders are strictly prohibited from disclosing the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers.


8.11 Agreement in Effect. This Agreement shall become effective upon its
execution and delivery, respectively, to the Agent and TBC by TBC and the Agent,
and when the Agent shall have been notified by each Lender listed on Schedule I
that such Lender has executed it.


8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
Section 326 of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) and the promulgated regulations thereto (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Agent, as applicable, to
identify such Borrower in accordance with the Patriot Act. Each Borrower shall
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with the Patriot Act.


8.13 Jurisdiction, Etc.
.
(a)Each of the parties hereto hereby irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto or any Related Party of the foregoing
arising out of or relating to this Agreement or the Notes, in any forum other
than any New York State court or federal court of the United States of America
sitting in New York City, Borough of Manhattan, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by applicable law, in such federal court. Each Subsidiary
Borrower hereby agrees that service of process in any such action or proceeding
may be made upon the Company and each Subsidiary Borrower hereby irrevocably
appoints the Company its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 8.2. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.


(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
    52

--------------------------------------------------------------------------------





8.14 No Fiduciary Duty. The Agent, each Lender and their Affiliates may have
economic interests that conflict with those of the Borrowers. TBC agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, TBC and its Affiliates, on the one hand,
and the Agent, the Lenders and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agent, the Lenders or their
respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.


8.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated hereby (whether based on
contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other person has represented, expressly
or otherwise, that such other person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.


8.16 Acknowledgement and Consent to Bail-In of Certain Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and accepts that any liability of any Lender under or in
connection with this Agreement may be subject to Bail-In Action by the relevant
Resolution Authority and acknowledges and accepts to be bound by the effect of:


(a) the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender party hereto that is subject to the Write-Down and Conversion
Powers of any Resolution Authority; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable
(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.


    53


--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their officers thereunto duly authorized as of the day and year
first above written.



THE BOEING COMPANYBy
/s/ Ruud Roggekamp
Name: Ruud Roggekamp
Title: VP & AT
CITIBANK, N.A., Individually andas AgentBy
Susan M. Olsen
Name: Susan M. OlsenTitle:Vice PresidentJPMORGAN CHASE BANK, N.A.By/s/ Jonathan
BennettName: Jonathan BennettTitle:Executive DirectorBANK OF AMERICA, N.A.By/s/
Prathamesh KshirsagarName: Prathamesh KshirsagarTitle:DirectorDEUTSCHE BANK AG
NEW YORK BRANCHBy/s/ Ming K. ChuName: Ming K. ChuTitle:DirectorBy/s/ Annie
ChungName: Annie ChungTitle:DirectorMIZUHO BANK, LTD.By/s/ Donna
DeMagistrisName: Donna DeMagistrisTitle:Executive Director

364-Day Credit Agreement

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATIONBy/s /Michael MaguireName: Michael
MaguireTitle:Managing DirectorWELLS FARGO BANK, N.A.By/s/ Adam SpreyerName: Adam
SpreyerTitle:DirectorBANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCHBy/s/
Cara YoungerName: Cara YoungerTitle:Executive DirectorBy/s/ Miriam
TrautmannName: Miriam TrautmannTitle:Senior Vice PresidentBNP PARIBASBy/s/ Tony
BarattaName: Tony BarattaTitle:Managing DirectorBy/s/ Mike HoffmanName: Mike
HoffmanTitle:DirectorCOMMERZBANK AG, NEW YORK BRANCHBy/s/ Michael W. RaveloName:
Michael W. RaveloTitle:Managing DirectorBy/s/ Mathew WardName: Mathew
WardTitle:Director

364-Day Credit Agreement    

--------------------------------------------------------------------------------




MUFG BANK, LTD.By/s/ Victor PierzchalskiName: Victor
PierzchalskiTitle:Authorized SignatoryROYAL BANK OF CANADABy/s/ Richard C.
SmithName: Richard C. SmithTitle:Authorized SignatorySOCIETE GENERALEBy/s/
Kimberly MetzgerName: Kimberly MetzgerTitle:DirectorSANTANDER BANK, N.A.By/s/
Pablo UrgoitiName: Pablo UrgoitiTitle:Managing DirectorBy/s/ Andres BarbosaName:
Andres BarbosaTitle:Managing DirectorBARCLAYS BANK PLCBy/s/ Russell C.
JohnsonName: Russell C. JohnsonTitle:DirectorCREDIT AGRICOLE CORPORATE AND
INVESTMENT BANKBy/s/ Gary HerzogName: Gary HerzogTitle:Managing DirectorBy/s/
Gordon YipName: Gordon YipTitle:Director

364-Day Credit Agreement    

--------------------------------------------------------------------------------




CREDIT SUISSE AG, NEW YORK BRANCHBy/s/ Vipul DhaddaName: Vipul
DhaddaTitle:Authorized SignatoryBy/s/ Brady BinghamName: Brady
BinghamTitle:Authorized SignatoryGOLDMAN SACHS BANK USABy/s/ Ryan DurkinName:
Ryan DurkinTitle:Authorized SignatoryMORGAN STANLEY BANK, N.A.By/s/ Julie
LilienfeldName: Julie LilienfeldTitle:Authorized SignatoryDBS BANK LTD.By/s/
Josephine LimName: Josephine LimTitle:Senior Vice PresidentU.S. BANK NATIONAL
ASSOCIATIONBy/s/ James N. DeVriesName: James N. DeVriesTitle:Senior Vice
PresidentAUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITEDBy/s/ Robert GrilloName:
Robert GrilloTitle:Director

364-Day Credit Agreement    

--------------------------------------------------------------------------------




LLOYDS BANK CORPORATE MARKETS, PLCBy/s/ Kamala BasdeoName: Kamala
BasdeoTitle:Assistant Vice PresidentBy/s/ Tina WongName: Tina
WongTitle:Assistant Vice PresidentSTANDARD CHARTERED BANKBy/s/ Guilherme
DomingosName: Guilherme DomingosTitle:Director, Loan SyndicationsSTATE BANK OF
INDIA, NEW YORKBy/s/ Ramachandra Rao GulumuruName: Ramachandra Rao
GulumuruTitle:VP & Head (Credit)WESTPAC BANKING CORPORATIONBy/s/ Daniel
SuttonName: Daniel SuttonTitle:Tier 2 AttorneyTHE NORTHERN TRUST COMPANYBy/s/
Lisa DeCristofaroName: Lisa DeCristofaroTitle:SVPFIRST ABU DHABI BANK USA
N.V.By/s/ Husam ArabiatName: Husam ArabiatTitle:Country CEO – USA By/s/ Pamela
Sigda Name: Pamela SigdaTitle:Country CFO – USA

364-Day Credit Agreement    

--------------------------------------------------------------------------------




RIYAD BANK, HOUSTON AGENCYBy/s/ Michael MeissName: Michael MeissTitle:General
ManagerBy/s/ Roxanne CrawfordName: Roxanne CrawfordTitle:Vice President,
Administrative OfficerSTATE STREET BANK AND TRUST COMPANYBy/s/ Timothy
CroninName: Timothy CroninTitle:Vice PresidentINTESA SANPAOLO S.P.A. NEW YORK
BRANCHBy/s/ Alessandro ToigoName: Alessandro ToigoTitle:Head of Corporate
DeskBy/s/ Anne CulverName: Anne CulverTitle:Vice President

364-Day Credit Agreement    


--------------------------------------------------------------------------------



SCHEDULE I
COMMITMENTS



Name of Initial LenderCommitmentCitibank, N.A$240,000,000.00JPMorgan Chase Bank,
N.A$240,000,000.00Bank of America, N.A.$166,666,666.66Deutsche Bank AG New York
Branch$166,666,666.66Mizuho Bank, Ltd.$166,666,666.66Sumitomo Mitsui Banking
Corporation$166,666,666.66Wells Fargo Bank, National
Association$166,666,666.66Banco Bilbao Vizcaya Argentaria, S.A. New York
Branch$116,666,666.66BNP Paribas$116,666,666.66Commerzbank AG, New York
Branch$116,666,666.66MUFG Bank, Ltd.$116,666,666.66Royal Bank of
Canada$116,666,666.66Societe Generale$116,666,666.66Santander Bank,
N.A.$100,000,000.00Barclays Bank PLC$83,333,333.34Credit Agricole Corporate and
Investment Bank$83,333,333.34Credit Suisse AG, New York
Branch$83,333,333.34Goldman Sachs Bank USA$83,333,333.34Morgan Stanley Bank,
N.A.$83,333,333.34DBS Bank Ltd.$66,666,666.66U.S. Bank National
Association$66,666,666.66Australia and New Zealand Banking Group
Limited$50,000,000.00Lloyds Bank Corporate Markets plc$50,000,000.00Standard
Chartered Bank$50,000,000.00State Bank of India, New York$50,000,000.00Westpac
Banking Corporation$50,000,000.00The Northern Trust Company$40,000,000.00First
Abu Dhabi Bank USA N.V.$33,333,333.24Riyad Bank, Houston
Agency$33,333,333.24State Street Bank and Trust Company$33,333,333.24Intesa
Sanpaolo S.p.A. New York Branch$20,000,000.00Total of
Commitments:$3,073,333,333.00



    
364-Day Credit Agreement


--------------------------------------------------------------------------------



SCHEDULE II
AGENT CONTACT DETAILS




Citibank, N.A.
Building #3
1615 BRETT RD
New Castle, DE 19720
Attention: Bank Loans Syndications Department


Administrative Contact for Investor Inquiries:
Investor Relations
Phone: (302) 894-6010
Fax: (212) 994-0961
e-mail address: global.loans.support@citi.com                


Administrative Contact for Investor Assignments:
Third Party Group
Fax#: 212-994-0961
e-mail address: thirdparty@citi.com


Administrative Contact for Disclosure Requests:
Disclosure Unit
Fax: (212) 994-0961
e-mail address: oploanswebadmin@citi.com


Administrative Contact for Admin Detail Changes:
Static Data Team
Fax: (212) 994-0961
e-mail address: GLUtilityAgencyLoansOps@citi.com




    